

Exhibit 10.6


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made as of the 11th day of
December, 2015 (the “Effective Date”) by and between Andrew Blount
(“Executive”), and RealPage, Inc., a Delaware company (“Employer”), located at
4000 International Parkway, Carrollton, TX 75007.
1.Employment and Consideration. Employer hereby agrees to employ Executive, and
Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth. In consideration of the promises of Executive contained
in this Agreement, Employer agrees to employ Executive, and to provide Executive
with confidential information of Employer necessary for the performance of
Executive’s position.
2.Employment Screening. Executive has successfully completed a pre-employment
consumer report verification, and Employer new hire paperwork, each of which was
to be conducted in accordance with applicable state and/or federal law.
Executive understands and agrees that Executive will be subject to Employer’s
general policies and practices concerning applicants for senior executive
positions and new senior executive employees.
3.Employment Period. The period during which Executive shall furnish services to
Employer hereunder (the “Employment Period”) shall commence on December 1, 2015
and shall end on the Date of Termination (as defined in Section 8(b) below).
Nothing in this Section 3 shall limit the right of Employer or Executive to
terminate Executive’s employment hereunder on the terms and conditions set forth
in Section 7 hereof.
4.Position and Duties.
(a)    Office; Reporting; Duties. During the Employment Period, Executive shall
serve as Chief Marketing Officer of Employer or such other designation as
approved by the Chief Executive Officer. Executive shall report directly to the
Chief Executive Officer of Employer or such other executive as the Chief
Executive Officer of Employer shall designate (“Supervisory Executive”).
Executive shall have those powers, duties and perquisites consistent with a
senior management position and such other powers and duties as may be prescribed
by the Supervisory Executive, provided that such other powers and duties are
consistent with Executive’s position within the management structure of
Employer.
(b)    Commitment of Full Time Efforts. Executive agrees to devote substantially
his or her full working time, attention and energies to the performance of
Executive’s duties for Employer, provided, however, that it shall not be a
violation of this Agreement for Executive to (i) serve on civic or charitable
boards or committees, (ii) serve on non-public corporate boards or committees,
(iii) manage personal investments, or (iv) give speeches and make media
appearances in Executive’s individual capacity to discuss matters of public
interest (so long as such shall not involve any illegal conduct), so long as the
foregoing activities comply with the RealPage, Inc. Code of Business Conduct and
Ethics and do not interfere materially with the performance of Executive’s
responsibilities for Employer.
5.Place of Performance. Executive shall perform Executive’s duties for Employer
from the offices of Employer, located at 4000 International Parkway, Carrollton,
Texas 75007 or such other location as is either within a 25-mile radius thereof
or within a 25-mile radius of the Executive’s principal residence (at the time
the applicable location becomes Executive’s principal office).
6.Compensation and Related Matters.
(a)    Base Salary. As compensation for the performance by Executive of
Executive’s obligations hereunder, during the Employment Period, Employer shall
pay Executive a base salary at a rate not less than $29,166.67 per month, or
$350,000 on an annualized basis (the base salary, at the rate in effect from
time to time, is hereinafter referred to as the “Base Salary”). Base Salary
shall be paid in approximately equal installments in accordance with Employer’s
customary payroll practices and legal requirements regarding withholding and
deductions. During the Employment Period, the Base Salary shall be reviewed no
less frequently than annually to determine whether or not the same should be
adjusted in light of the duties, responsibilities and performance of Executive
and other relevant factors.




--------------------------------------------------------------------------------




(b)    Relocation. Executive shall commence working full-time at Employer’s
headquarters office no later than January 4, 2016. Employer will provide a
one-time relocation package for Executive’s actual expenses incurred in
relocating to the Dallas area of up to $100,000, inclusive of applicable taxes,
in accordance with the standard terms and conditions of the RealPage Leadership
Relocation Policy.
(c)    Annual Bonus. During the Employment Period, Executive shall be eligible
for an annual bonus under the terms of the RealPage Management Incentive Plan
(“MIP Target”) of 50% of Executive’s Base Salary for achievement of MIP Target
at 100%. The performance criteria shall be as established by the Compensation
Committee of Employer’s Board of Directors. To be eligible for the Annual Bonus,
Executive must be employed by Employer on December 31 of the year with regard to
which the Annual Bonus is applicable and must be employed on the date the Annual
Bonus is paid. Annual Bonuses shall be paid according to the RealPage Management
Incentive Plan.
(d)    Equity Grants. Under the terms and conditions of the RealPage, Inc.
Amended and Restated 2010 Equity Incentive Plan, as amended (the “Plan”), and
subject to approval of the Compensation Committee of the RealPage Board of
Directors and its standard policies for issuing equity grants, Executive shall
be granted/eligible to receive (i) options to purchase up to 75,000 shares of
RealPage common stock pursuant to a Stock Option Award Agreement in the form
attached as Exhibit I hereto with an exercise price that will be equal to the
fair market value of RealPage’s stock on the date of grant (as determined in
accordance with the Plan); (ii) 25,000 restricted shares of RealPage common
stock pursuant to a Restricted Stock Award Agreement included in the form
attached as Exhibit II hereto; and (iii) 100,000 restricted shares of RealPage
common stock, subject to performance criteria tied to the market price of
RealPage common stock pursuant to a Restricted Stock Award Agreement included in
the form attached as Exhibit III hereto.
(e)    Expenses and Vacations. Employer, according to its standard travel
policy, shall reimburse Executive for all reasonable, in-policy business
expenses upon the presentation of itemized statements of such expenses.
Executive shall be entitled to three weeks’ paid vacation per year, in
accordance with Employer’s vacation policy and practice applicable to senior
executives of Employer; provided that following Executive’s fifth anniversary of
employment with Employer, Executive shall be entitled to four weeks’ paid
vacation per year.
(f)    Fringe Benefits and Perquisites. During the Employment Period, Employer
shall make available to Executive all the fringe benefits and perquisites that
are made available to other senior executives of Employer, including an
additional $3,500 payment towards medical expenses.
(g)    Other Benefits. During the Employment Period, Executive shall be eligible
to participate in all other employee welfare benefit plans and other benefit
programs (including group life insurance, medical and dental insurance, and
accident and disability insurance) made available generally to employees or
senior executives of Employer.
7.Termination. Executive’s employment hereunder may be terminated under the
following circumstances, in each case subject to the provisions of this
Agreement:
(a)    Death. Executive’s employment hereunder shall terminate upon Executive’s
death.
(b)    Disability. If, as a result of Executive’s incapacity due to physical or
mental condition and, if reasonable accommodation is required by law, after any
reasonable accommodation, Executive shall have been absent from Executive’s
duties hereunder on a full-time basis (i) for a period of six consecutive months
or (ii) for shorter periods aggregating six months during any 12-month period,
and, in either case, within 30 days after written Notice of Termination (as
described in Section 8(a) hereof) is given, Executive shall not have returned to
the performance of Executive’s duties hereunder on a full-time basis, Employer
may terminate Executive’s employment hereunder for “Disability.”
(c)    Cause. Employer may terminate Executive’s employment hereunder for Cause.
In the event of a termination under this Section 7(c), the Date of Termination
shall be the date set forth in the Notice of Termination. For purposes of this
Employment Agreement, “Cause” means the occurrence of any of the following
events which are not cured by Executive within ten days after




--------------------------------------------------------------------------------




receipt of written notice of such alleged cause from Employer or, if such event
cannot be corrected within such ten-day period, if Executive does not commence
to correct such default within said ten-day period and thereafter diligently
prosecute the correction of same to completion within a reasonable time,
provided, however, for no period greater than 30 days: (i) Executive’s
conviction for any acts of fraud or breach of trust or any felony criminal acts;
(ii) Executive’s knowingly making a materially false written statement to
Employer’s auditors or legal counsel; (iii) Executive’s willful and material
falsification of any corporate document or form; (iv) any material breach by
Executive of any Employer published policy received and acknowledged by
Executive in writing; (v) any material breach by Executive of a material
provision of this Employment Agreement; (vi) Executive’s making a material
misrepresentation of fact or omission to disclose material facts in relation to
transactions occurring in the business and financial matters of Employer; (vii)
Executive’s repeated and material failure substantially to perform Executive’s
duties; or (vii) Executive fails to move his primary residence to within 25
miles of Employer’s new corporate headquarters in Richardson, Texas by January
1, 2016. Notwithstanding the foregoing, during the two-year period following a
Change in Control (as defined in the Plan, “Change in Control”) (the “Protected
Period”), a termination for Cause (other than pursuant to Section 7(c)(i)) shall
require a showing by Employer that the actions giving rise to such termination
resulted in material and demonstrable harm to Employer.
(d)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s written consent: (i) a material reduction in Executive’s
base salary or incentive compensation opportunity, (ii) a material reduction in
Executive’s responsibilities or authority; (iii) a material breach by Employer
of a material provision of this Agreement, or (iv) a material change in the
geographic location at which Executive must perform Executive’s services (except
as provided in Section 5 above); provided, that in no instance will the
relocation of Executive to a facility or a location that is either 25 miles or
less from Executive’s then-current office or 25 miles or less from Executive’s
then-current primary residence be deemed material for purposes of this
Agreement.
In the event of a resignation for Good Reason, Executive must provide Employer
with written notice of the acts or omissions constituting the grounds for Good
Reason within 90 days of the initial existence of the grounds for Good Reason
and a reasonable opportunity for Employer to cure the conditions giving rise to
such Good Reason, which shall not be less than 30 days following the date of
notice from Executive. If Employer cures the conditions giving rise to such Good
Reason within 30 days of the date of such notice, Executive will not be entitled
to severance payments and/or benefits contemplated by Section 9(a) below if
Executive thereafter resigns from Employer based on such grounds. Any
termination for Good Reason must be effectuated within 90 days of the expiration
of such cure period.
(e)    Other Terminations. Notwithstanding the foregoing provisions, Employer
may terminate Executive’s employment at any time, for any reason, with or
without Cause, and Executive may terminate Executive’s employment at any time,
with or without cause, in accordance with applicable state and federal law. The
parties acknowledge that Executive is an at-will employee of Employer.
8.Termination Procedure.
(a)    Notice of Termination. Any termination of Executive’s employment by
Employer or by Executive (other than termination pursuant to Section 7(a)
hereof) shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 15.
(b)    Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death;
(ii) if Executive’s employment is terminated pursuant to Section 7(b), 30 days
after Notice of Termination is given (provided that Executive shall not have
returned to the performance of Executive’s duties on a full-time basis during
such 30-day period); (iii) if Executive’s employment is terminated pursuant to
Section 7(c), the date specified in the Notice of Termination; (iv) if Executive
terminates Executive’s employment for Good Reason, upon expiration of the 30-day
cure period set forth in Section 7(d) if Employer’s breach shall be uncured; and
(v) if Executive’s employment is terminated pursuant to Section 7(e),
immediately upon written notice delivered by the terminating party to the other,
unless such notice designates a




--------------------------------------------------------------------------------




different termination date (in the case of a termination by Executive pursuant
to Section 7(e), Employer may elect to accelerate the Date of Termination to any
date following receipt of such notice, and such acceleration shall not be deemed
a termination by Employer without Cause).
9.Compensation Upon Termination.
(a)    Death; Disability; Termination By Employer without Cause or By Executive
for Good Reason. If Executive’s employment is terminated during the Employment
Period by reason of Executive’s death or Disability or by Employer without Cause
or by Executive for Good Reason, Employer shall pay to Executive (or Executive’s
legal representatives or estate or as may be directed by the legal
representatives of Executive’s estate, as the case may be) (i) the Severance
Amount (defined in Section 9(b)), payable in 12 equal monthly installments on
the applicable monthly anniversaries of the Date of Termination; (ii) a payment,
payable on the 60th day following the Date of Termination equal to the product
of (x) the excess of the monthly COBRA premium required for Executive to
continue health insurance coverage at the level in effect as of the Date of
Termination over the employee premium Executive would be required to pay for
such coverage were Executive still actively employed by Employer (each
determined as of the Date of Termination) multiplied by (y) 12 (or, if the Date
of Termination occurs during the Protected Period other than due to death or
Disability, 24); and (iii) a lump sum cash payment, payable within five days
following such Date of Termination, of an amount equal to any earned but unpaid
Base Salary or bonus (in the case of an annual bonus, such payment may be made
on the date annual bonuses for the applicable year are to be made generally, if
such year ended prior to the Date of Termination but such general payment date
is to occur subsequent to the fifth day following the Date of Termination) due
to Executive in respect of periods through the Date of Termination plus accrued
vacation in accordance with Employer’s vacation policy - subject to all required
deductions and withholdings (the amounts due pursuant to this clause (iii), the
“Accrued Amounts”). The amounts set forth in Section 9(a)(i)-(ii) shall be
payable if and only if Executive shall have executed on or before the 50th day
following the Date of Termination, and not subsequently revoked, a mutual
release and covenant agreement substantially in the form set forth as Exhibit IV
(the “Release Agreement”). For the avoidance of doubt, in the event that
Executive is willing to execute the Release Agreement and the Company is not,
the Company shall not be required to sign the Release Agreement, but, so long as
Executive timely delivers an executed Release Agreement, the amounts set forth
in Section 9(a)(i)-(ii) shall be payable to Executive. In the event Executive
does not timely execute (or revokes) the Release Agreement, Executive shall
repay to Employer, within five days following the 60th day following the Date of
Termination, any payments previously made to Executive pursuant to Section
9(a)(i). For purposes of this Section 9, if Executive’s employment is terminated
without Cause or by Executive for Good Reason prior to a Change in Control but
proximate to, or following, Employer’s (as defined in the Plan) entry into an
agreement to enter into a transaction that would constitute a Change in Control,
and such termination (or the event giving rise to the Good Reason claim) is made
at the direction of the third-party effectuating such Change in Control, such
termination shall be deemed to have occurred during the Protected Period.
(b)    Severance Amount. For the purposes of Section 9(a), “Severance Amount”
means an amount equal to
(i)    if Executive’s employment is terminated by reason of Executive’s death or
Disability, six months of Executive’s Base Salary (determined as of the Date of
Termination);
(ii)    if, other than during the Protected Period, Executive’s employment is
terminated by Employer without Cause or by Executive with Good Reason, one
multiplied by Executive’s Base Salary (determined as of the Date of
Termination); or
(iii)    if, during the Protected Period, Executive’s employment is terminated
by Employer without Cause or by Executive with Good Reason, two multiplied by
Executive’s Base Salary (determined as of the Date of Termination).




--------------------------------------------------------------------------------




(c)    Cause or By Executive Other than for Good Reason. If Executive’s
employment is terminated by Employer for Cause or by Executive other than for
Good Reason, then Employer shall pay Executive, within five days following such
Date of Termination, in a lump sum cash payment, the Accrued Amounts (other than
annual bonuses with respect to which Executive did not satisfy the continued
service requirements of Section 6(b)).
(d)    Certain Reductions. Anything in this Agreement to the contrary
notwithstanding, in the event that the Accounting Firm (as defined below)
determines that receipt of all Payments (as defined below) would subject
Executive to the tax under Section 4999 of the Code, the Accounting Firm shall
determine whether to reduce any of the Agreement Payments (as defined below) to
Executive so that the Parachute Value (as defined below) of all Payments to
Executive, in the aggregate, equals the applicable Safe Harbor Amount (as
defined below). Agreement Payments shall be so reduced only if the Accounting
Firm determines that Executive would have a greater Net After-Tax Receipt (as
defined below) of aggregate Payments if the Agreement Payments were so reduced.
If the Accounting Firm determines that Executive would not have a greater Net
After-Tax Receipt of aggregate Payments if the Agreement Payments were so
reduced, Executive shall receive all Agreement Payments to which Executive is
entitled hereunder.
(i)    If the Accounting Firm determines that the aggregate Agreement Payments
to Executive should be reduced so that the Parachute Value of all Payments to
Executive, in the aggregate, equals the applicable Safe Harbor Amount, Employer
shall promptly give Executive notice to that effect and a copy of the detailed
calculation thereof. All determinations made by the Accounting Firm under this
Section 9(d) shall be binding upon Employer and Executive and shall be made as
soon as reasonably practicable and in no event later than 15 days following the
Date of Termination. For purposes of reducing the Agreement Payments to
Executive so that the Parachute Value of all Payments to Executive, in the
aggregate, equals the applicable Safe Harbor Amount, only Agreement Payments
(and no other Payments) shall be reduced. The reduction contemplated by this
Section 9(d), if applicable, shall be made by reducing payments and benefits (to
the extent such amounts are considered Payments) under the following sections in
the following order: (i) Section 9(a)(i); (ii) Section 9(a)(ii); and (iii)
Section 9(a)(iii).
(ii)    As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by Employer to or
for the benefit of Executive pursuant to this Agreement that should not have
been so paid or distributed (each, an “Overpayment”) or that additional amounts
that will have not been paid or distributed by Employer to or for the benefit of
Executive pursuant to this Agreement could have been so paid or distributed
(each, an “Underpayment”), in each case consistent with the calculation of the
applicable Safe Harbor Amount hereunder. In the event that the Accounting Firm,
based on the assertion of a deficiency by the Internal Revenue Service against
Employer or Executive which the Accounting Firm believes has a high probability
of success, determines that an Overpayment has been made, any such Overpayment
paid or distributed by Employer to or for the benefit of Executive shall be
repaid by Executive to Employer, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such repayment shall be required if and to the extent such deemed
repayment would not either reduce the amount on which Executive is subject to
tax under Sections 1 and 4999 of the Code or generate a refund of such taxes. If
the Accounting Firm, based on controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by Employer to or for the benefit of Executive, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.




--------------------------------------------------------------------------------




(iii)    In connection with making determinations under this Section 9(d), the
Accounting Firm shall take into account the value of any reasonable compensation
for services to be rendered by Executive before or after the applicable
transaction giving rise to application of Section 4999 of the Code, including
any noncompetition provisions that may apply to Executive (whether set forth in
this Agreement or otherwise), and Employer shall cooperate in the valuation of
any such services, including any noncompetition provisions.
(iv)    All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 9(d) shall be borne by Employer.
(v)    The following terms shall have the following meanings for purposes of
this Section 9(d).
(1)    “Accounting Firm” shall mean a nationally recognized certified public
accounting firm (which accounting firm shall in no event be the accounting firm
for the entity seeking to effectuate such change of control) or other
professional services organization that is a certified public accounting firm
recognized as an expert in determinations and calculations for purposes of
Section 280G of the Code that is selected by Employer (as it exists prior to a
change of control) and reasonably acceptable to Executive for purposes of making
the applicable determinations hereunder.
(2)    “Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement.
(3)    “Net After-Tax Receipt” shall mean the Present Value of a Payment net of
all taxes imposed on Executive with respect thereto under Sections 1 and 4999 of
the Code and under applicable state, local, and foreign laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state,
local, and foreign laws that applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate as such Executive shall
certify, in Executive’s sole discretion, as likely to apply to Executive in the
relevant tax year.
(4)    “Parachute Value” of a Payment shall mean the present value as of the
date of the change in control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Accounting Firm for purposes of
determining whether and to what extent the excise tax under Section 4999 of the
Code will apply to such Payment.
(5)    A “Payment” shall mean any payment, benefit or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.
(6)    “Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change in control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.
(7)    “Safe Harbor Amount” means (x) 3.0 times Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.
10. No Mitigation. Executive shall not be required to mitigate amounts payable
pursuant to Section 9 of this Agreement by seeking other employment or
otherwise, nor shall such payments be reduced on account of any




--------------------------------------------------------------------------------




remuneration earned by Executive attributable to employment by another employer,
by retirement benefits, by offset against any amount claimed to be owed by
Executive to Employer or otherwise.
11. Confidentiality, Non-Compete, and Non-Solicitation.
(a)    Non-Disclosure and Non-Use of Confidential Information. Executive shall
not disclose any Employer Confidential Information (as defined below) to any
third party (other than accountants, lawyers and other third parties engaged by
and working at the behest of Employer) without the specific written consent of
Employer and shall use Employer Confidential Information solely for the benefit
of Employer. Following the termination of Executive’s employment with Employer
(regardless of whether termination is voluntary or involuntary and with or
without cause), Executive will not, without the written consent of Employer,
use, disclose, reproduce, or distribute any Employer Confidential Information.
(b)    Definition of Employer Confidential Information. For purposes of this
Agreement, “Employer Confidential Information” shall mean all information,
regardless of its form or format, about Employer, its customers and employees
that is not readily accessible to the public and not a matter of common
knowledge in Employer’s business trade or industry and that is disclosed to or
learned by Executive as a direct or indirect consequence of or through
Executive’s employment with Employer — about Employer, its parents or
subsidiaries, including information about Employer’s technology, finances,
business methods, plans, operations, services, products and processes (whether
existing or contemplated), or any of its executives, clients, agents or
suppliers, information relating to software programs, source codes or object
codes; computer systems; computer systems analyses; testing results; flow charts
and designs; product specifications and documentation; user documentation; sales
plans; sales records; sales literature; customer lists and files; research and
development projects or plans; marketing and merchandising plans and strategies;
pricing strategies; price lists; sales or licensing terms and conditions;
consulting sources; supply and service sources; procedure or policy manuals;
legal matters; financial statements; financing methods; financial projections;
and the terms and conditions of business arrangements with its parent, clients,
suppliers, banks, or other financial institutions.
(c)    Covenant Not To Compete. In consideration of Employer’s provision of
Employer Confidential Information and the consideration payable to Executive
pursuant to Sections 9(a)-(c), Executive hereby agrees that during employment
and for a period of two years thereafter (the “Restricted Period”) (other than
on behalf of Employer or its affiliates), Executive shall not in any way, within
the Restricted Area, directly or indirectly, engage in, provide services to or
otherwise become associated with any business enterprise, whether conducted as a
corporation, partnership, limited liability company, sole proprietorship,
voluntary association, joint venture or otherwise, and whether such association
is as an owner, principal, proprietor, partner, associate, investor, joint
venturer, stockholder, director, officer, employee, agent, representative,
consultant, lender, financial intermediary, volunteer or otherwise if such
business enterprise is a Competing Business (as defined below); provided,
however, that mere ownership of securities having no more than one percent of
the outstanding voting power of any Competing Business listed on any national
securities exchange or traded actively in the national over-the-counter market
shall not be deemed to be in violation of this Section 11(c) so long as
Executive otherwise complies with the terms of this provision.
“Restricted Area” shall mean each and every current market throughout the United
States in which Employer conducts business. The term “Restricted Area” shall
also include any potential markets that Executive is directly or indirectly
involved in helping develop on behalf of Employer during the 12 months
immediately preceding Executive’s termination of employment. The term “Competing
Business” shall have the same definition as set forth in Section (d) below.
(d)    Non-Solicitation of Customers. Executive hereby agrees that, during the
Restricted Period (other than on behalf of Employer or its affiliates),
Executive shall not in any way directly or indirectly, for the purpose of
conducting or engaging in a Competing Business:




--------------------------------------------------------------------------------




(i)    solicit any business from, or attempt to sell any products or services,
or to call upon or solicit any customer or client of Employer then-existing, or
any Past customer of Employer, or any affiliate of Employer that Executive had
direct or indirect contact while employed with Employer;
(ii)    assist, cooperate or encourage any third party to do any of the
foregoing.
For purposes of this Section 11(c) and (d), the term “Past” customer or “Past”
licensee shall refer to any former customer or licensee of Employer or any
affiliate within one year of their having ceased to be a customer or licensee of
Employer or any affiliate. “Competing Business” means any business which
designs, develops, programs, publishes, manufactures, prepares, promotes,
markets, sells, licenses, leases, distributes (including via the Internet) or
maintains software products or systems for use by apartment owners or managers
where such products, systems or services are then in competition with services
rendered by Employer or with the products or systems designed, developed,
programmed, published, manufactured, prepared, promoted, marketed, sold,
licensed, leased, distributed or maintained by Employer. Without limitation, the
business of providing property management software and related services
(including yield and revenue management software and related services, applicant
screening software and related services) shall be considered to be a Competing
Business.
The foregoing notwithstanding, for purposes of this definition and this Section
11, Executive's development, marketing, ownership, license, commercialization,
maintenance and support of that certain software application identified on
Exhibit V hereto and derivatives thereof (the "Software") and those certain
Contracts identified on Exhibit VI hereto as well as new contracts not otherwise
resulting in a competing relationship (the "Contracts") shall not be deemed to
be a violation of this Section 11, nor shall Executive’s license of the Software
to brokers, owners, property managers, developers, appraisers or mortgage
brokers, either on his own behalf or through a distributor, reseller, agent or
other channel of distribution be deemed to be a violation of this Section 11;
provided, however, that Executive, either on his own behalf or through a
distributor, reseller, agent or other channel of distribution, shall not design,
develop, program, publish, manufacture, prepare, promote, market, sell, license,
lease, distribute (including via the Internet) or maintain or enhance the
Software to import unit level or resident ledger information from any
multifamily property management system, nor develop a tool, nor authorize or
assist others (including without limitation, licensees) to develop a tool, that
enables owners, managers, distributors, resellers, agents or other channels of
distribution to import unit level or resident ledger information from any
multifamily property management system (“Import Functionality”). Executive
covenants to include the foregoing restriction in any agreement (written or
oral) whereby he transfers or licenses any right, title or interest in or to the
Software to any third party. In the event any third party (including, without
limitation, a licensee) requests Executive to design, develop, program, publish,
manufacture, prepare, promote, market, sell, license, lease, distribute
(including via the Internet) or maintain or enhance the Software or any other
software application to include Import Functionality, Executive shall promptly
notify Employer and refer such third party to Employer. Employer acknowledges
that the Software may incidentally duplicate floor plan rent and occupancy
import functionality of certain MPF Research (an Employer division) software,
but that this duplicative functionality shall not constitute a Competing
Business hereunder provided unit level or resident ledger information is not
imported.
(e)    Non-Solicitation of Licensees. Executive hereby agrees that, during the
Restricted Period (other than on behalf of Employer or its affiliates),
Executive shall not in any way directly or indirectly, for the purpose of
conducting or engaging in a Competing Business:
(i)    solicit any business from, or attempt to sell any products or services,
or to call upon or solicit any licensee of Employer then-existing, or any Past
licensee of Employer, or any affiliate of Employer that Executive had direct or
indirect contact while employed with Employer;
(ii)    assist, cooperate or encourage any third party to do any of the
foregoing.




--------------------------------------------------------------------------------




For purposes of this Section 11(e), the term “Past” customer or “Past” licensee
shall refer to any former customer or licensee of Employer within one year of
their having ceased to be a customer or licensee of Employer.
(f)    Non-Interference with Employees. Executive hereby agrees, during the
Restricted Period, not to, directly or indirectly, solicit or induce any of
Employer’s or any affiliate of Employer’s then-existing employees,
representatives, consultants or agents to give up employment with or
representation of Employer or any affiliate. If Employer terminates the
employment or services of any such individual, Executive may thereafter hire
such individual.
(g)    Non-Interference with Business Relationships. Executive hereby agrees,
during the Restricted Period, that Executive shall not, directly or indirectly,
for the purpose of conducting or engaging in a Competing Business, utilize
Employer Confidential Information to interfere with, impair, or adversely affect
any contractual relationships or business relationships between Employer and any
of the technology or distribution companies with whom Employer or any affiliate
has strategic relationships.
(h)    Non-Disparagement. Executive hereby agrees that during the Employment
Period and at all times thereafter, Executive shall not disparage either orally
or in writing Employer or any affiliate, their products or services, or their
officers, directors, or employees. Employer hereby agrees that during the
Employment Period and at all times thereafter it shall instruct its directors
and officers not to disparage Executive orally or in writing. This Section 11(h)
shall not be violated by truthful statements in response to legal process,
testifying in any legal or administrative proceeding, or responding to inquiries
or requests for information by any regulator or auditor.
(i)    Injunctive Relief. Executive recognizes and agrees that the injury
Employer will suffer in the event of a breach of this Section 11 may cause
Employer irreparable injury that cannot adequately be compensated by monetary
damages alone. Therefore, in the event of a breach of this Section 11 by
Executive, or any attempted or threatened breach, Executive agrees that
Employer, without limiting any legal or equitable remedies available to it, may
be entitled to equitable relief by preliminary and permanent injunction or
otherwise, without the necessity of posting any bond or undertaking, against
Executive and/or the business enterprise with which Executive may have become
associated, from any court of competent jurisdiction.
12. Reasonableness of Restrictions. Executive understands and acknowledges that
Employer would not have entered into the Employment Agreement, unless and until
it had secured from Executive assurance that Executive would become and remain,
until the Date of Termination, as an executive of Employer in accordance with
the terms and conditions hereof including the specific restriction on disclosure
of confidential information in accordance with the terms of Section 11 hereof.
Executive expressly acknowledges and agrees that the covenants and restrictive
agreements contained in this Agreement are reasonable as to scope, location, and
duration and that observation thereof will not cause Executive undue hardship or
unreasonably interfere with Executive’s ability to earn a livelihood and
practice Executive’s present skills and trades. Executive has consulted with
legal counsel of Executive’s own selection regarding the meaning of such
covenants and restrictions, which have been explained to Executive’s
satisfaction.
13. Successors; Binding Agreement.
(a)    Employer’s Successors. Employer shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its businesses and/or assets (“Transaction”) to assume and
agree to perform this Agreement in the same manner and to the same extent that
Employer would be required to perform it if no such succession had taken place.
Employer may honor the obligation set forth in the preceding sentence through
execution in the course of consummating the Transaction of either a specific
assignment and assumption agreement relating to the obligations set forth
herein, or a general assignment and assumption agreement. Failure of Employer to
obtain such assumption and agreement prior to the effectiveness of any such
succession




--------------------------------------------------------------------------------




shall be a material breach of a material provision of this Agreement. As used in
this Agreement, the “Employer” shall mean Employer as hereinbefore defined and
any successor to the business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Section 13 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.
(b)    Executive’s Successors. This Agreement shall not be assignable by
Executive. This Agreement and all rights of Executive hereunder shall inure to
the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amounts would still be
payable to Executive hereunder if Executive had continued to live, all such
amounts unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee, or other designee or,
if there be no such designee, to Executive’s estate.
14. Indemnification. To the fullest extent permitted by law, Employer shall
indemnify Executive (including the advancement of legal, accounting and other
expert expenses) for any judgments, fines, amounts paid in settlement and
reasonable expenses, including attorneys’ fees, incurred by Executive in
connection with the defense of any lawsuit or other claim to which Executive is
made a party by reason of performing Executive’s responsibilities as an officer
or executive of Employer or any of its subsidiaries; except that, Employer shall
have no such duty of indemnification with regard to claims or suits brought, for
any reason, against Executive by any former employer of Executive.
15. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given either (a) when delivered to a national overnight
delivery service or (unless otherwise specified) mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed (i) in the case of notice to Employer, as set forth in the Preamble of
this Agreement, attention of Employer’s Chief Executive Officer and Employer’s
Chief Legal Officer and (ii) in the case of notice to Executive, to the address
then current in Employer’s records, or to such other address as any party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt, or (b) by
e-mail to Employer e-mail address of (i) in the case of notice to Employer,
Employer’s Chief Executive Officer and Employer’s Chief Legal Officer and (ii)
in the case of notice to Executive, Executive. No notices may be given via
facsimile transmission.
16. Severability. Should any term, condition, provision or part of this
Agreement be found to be unlawful, invalid, illegal or unenforceable, that
portion shall be deemed null and void and severed from the Agreement for all
purposes, but such illegality, or invalidity or unenforceability shall not
affect the legality, validity or enforceability of the remaining parts of this
Agreement, and the remainder of the Agreement shall remain in full force and
effect, unless such would be manifestly inequitable or would serve to deprived
either party of a material part of what it bargained for in entering in this
Agreement.
17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
18. Withholding. Notwithstanding any other provision of this Agreement, Employer
may withhold from amounts payable under this Agreement all federal, state, local
and foreign taxes that are required to be withheld by applicable laws or
regulations.
19. Confidential Information and Invention Assignment. Executive shall execute
and deliver a Confidential Information, Invention Assignment and Arbitration
Agreement in the form attached as Exhibit VII hereto.
20. Outside Fees. Executive agrees and covenants not to solicit or receive, in
connection with Executive’s employment with Employer, any income or other
compensation from any third party doing business with Employer, including,
without limitation, any supplier, client, customer, or executive of Employer.
21. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and an authorized officer of Employer. No waiver by any
party hereto at any time of any breach by the other parties hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
any such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. Any
termination of Executive’s employment or of this Agreement shall have no effect
on any continuing obligations arising under this Agreement, including without




--------------------------------------------------------------------------------




limitation, the right of Executive to receive payments pursuant to Section 9
hereof and the obligations of Executive described in Section 11 hereof.
22. Applicable Law, Venue, Jurisdiction and Arbitration. This Agreement shall be
governed, construed, and enforced in accordance with the laws of the State of
Texas, or U.S. federal law when applicable and supreme (without regard to the
principles of conflicts of law). Any action or proceeding concerning, related
to, regarding, or commenced in connection with the Agreement must be brought in
a state or federal court located in Dallas, Texas, and the parties to the
Agreement hereby irrevocably submit to the personal jurisdiction of such courts
and waive any objection they may now or hereafter have as to the venue of any
such action or proceeding brought in any such court, or that any such court is
an inconvenient forum.
(a)    Arbitration Option. Either party shall also have the option to submit any
disputes between Executive (and Executive’s attorneys, successors, and assigns)
and Employer (and its Affiliates, shareholders, directors, officers, employees,
agents, successors, attorneys, and assigns) relating in any manner whatsoever to
Executive’s employment or termination thereof by either party, including,
without limitation, all disputes arising under this Agreement (“Arbitrable
Claims”), to binding arbitration in Denton County, Texas, pursuant to the rules
of the American Arbitration Association and the arbitration rules set forth in
Texas Code of Civil Procedure (the “Rules”). The arbitrator shall administer and
conduct any arbitration in accordance with Texas law, including the Texas Code
of Civil Procedure, or U.S. federal law when applicable and supreme. To the
extent that the AAA Employment Rules conflict with Texas or U.S. federal law,
Texas or U.S. federal law shall take precedence. All persons and entities
specified in this Section (other than Employer and Executive) shall be
considered third-party beneficiaries of the rights and obligations created by
this Section on Arbitration. The decision of the Arbitrator shall be final and
binding on the parties and judgment upon the award may be entered in any of the
aforementioned courts having jurisdiction over this Agreement.
(b)    Arbitrable Claims. Arbitrable Claims shall include, but are not limited
to, contract (express or implied) and tort claims of all kinds, as well as all
claims based on any federal, state, or local law, statute, or regulation,
excepting only claims under applicable workers’ compensation law and
unemployment insurance claims. By way of example and not in limitation of the
foregoing, Arbitrable Claims shall include (to the fullest extent permitted by
law) any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, as well
as any claims asserting wrongful termination, harassment, breach of contract,
breach of the covenant of good faith and fair dealing, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, defamation, invasion of privacy, and claims related to disability.
The parties shall be eligible to recover in arbitration any and all types of
relief that would otherwise be available to them if they brought their claims in
a judicial forum. Executive understands that this Agreement does not prohibit
Executive from pursuing an administrative claim with a local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Appeals Board. This Agreement does, however, preclude Executive from pursuing
court action regarding any such claim, except as permitted by law.
(c)Procedure.
(i)    Initiation. Arbitration of Arbitrable Claims shall be in accordance with
the Employment Rules and Mediation Procedures of the American Arbitration
Association as amended (“AAA Employment Rules”), as augmented in this Agreement.
Arbitration shall be initiated as provided by the AAA Employment Rules, although
the written notice to the other party initiating arbitration shall also include
a statement of the claim(s) asserted and the facts upon which the claim(s) are
based. Either party may bring an action in court to compel arbitration under
this Agreement and to enforce an arbitration award.




--------------------------------------------------------------------------------




(ii)    Binding Arbitration. Arbitration shall be final and binding upon the
parties and shall be the exclusive forum for all Arbitrable Claims, except for
any appeals or enforcement of an arbitration award. Should one party select
arbitration pursuant to this Agreement, then no other party shall initiate or
prosecute any lawsuit or administrative action on overlapping issues of law or
fact, unless the rights or obligations of third parties not subject to being
determined in such arbitration are affected or must be determined in order for
there to be a complete determination of the controversy, in which event the
arbitration may be stayed or dismissed pending determination of the parties’
rights in a different forum where appropriate third parties are joined.
(iii)    Venue. All arbitration hearings under this Agreement shall be conducted
in Denton County, Texas.
(iv)    Arbitrator’s Decision Must Be In Writing. The decision of the arbitrator
shall be in writing and shall include a statement of the essential conclusions
and findings upon which the decision is based.
(d)    Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION
ANY RIGHT TO TRIAL BY JURY AS TO THE MAKING, EXISTENCE, VALIDITY, OR
ENFORCEABILITY OF THE AGREEMENT TO ARBITRATE.
(e)    Arbitrator Selection and Authority. All disputes involving Arbitrable
Claims shall be decided by a single arbitrator. The arbitrator shall be selected
by mutual agreement of the parties within 30 days of the effective date of the
notice initiating the arbitration. If the parties cannot agree on an arbitrator,
then the complaining party shall notify the AAA and request selection of an
arbitrator in accordance with the AAA Employment Rules. The arbitrator shall
have only such authority to award equitable relief, damages, costs, and fees as
a court would have for the particular claim(s) asserted. The arbitrator shall
have exclusive authority to resolve all Arbitrable Claims, including, but not
limited to, whether any particular claim is arbitrable and whether all or any
part of this Agreement is void or unenforceable.
(f)    Arbitration Fees. Employer shall pay the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the neutral arbitrator, but excluding an initial filing fee of $100 (payable
to AAA), and counsel fees or witness fees or other expenses incurred by a party
for Executive’s own benefit. If the allocation of responsibility for payment of
the arbitrator’s fees would render the obligation to arbitrate unenforceable,
the parties authorize the arbitrator to modify the allocation as necessary to
preserve enforceability.
(g)     Confidentiality. All proceedings and all documents prepared in
connection with any Arbitrable Claim shall be confidential and, unless otherwise
required by law, the subject matter thereof shall not be disclosed to any person
other than the parties to the proceedings, their counsel, witnesses and experts,
tax and financial advisors and immediate family members of Executive, the
arbitrator, and, if involved, the court and court staff. All documents filed
with the arbitrator or with a court shall be filed under seal. The parties shall
stipulate to all arbitration and court orders necessary to effectuate fully the
provisions of this subsection concerning confidentiality.
(h)    Continuing Obligations. The rights and obligations of Executive and
Employer set forth in this Section on Arbitration shall survive the termination
of Executive’s employment and the expiration of this Agreement.
23. Section 409A.
(a)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A of the Code and the
final regulations and any guidance promulgated thereunder (“Section 409A”) at
the time of Executive’s termination (other than due to death), and the severance
payable to Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits which may be
considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”) will not and could not under any
circumstances, regardless of when such termination occurs, be paid in full by
March 15 of the year following Executive’s termination,




--------------------------------------------------------------------------------




then only that portion of the Deferred Compensation Separation Benefits which do
not exceed the Section 409A Limit (as defined below) may be made within the
first six months following Executive’s termination of employment in accordance
with the payment schedule applicable to each payment or benefit (and such
portion shall be payable within such period only to the extent permissible
without resulting in tax under Section 409A). For these purposes, each severance
payment is hereby designated as a separate payment and will not collectively be
treated as a single payment. Any portion of the Deferred Compensation Separation
Benefits that cannot be paid during such six-month period due to Section 409A
shall accrue and, to the extent such portion of the Deferred Compensation
Separation Benefits would otherwise have been payable within such six-month
period, will become payable on the first payroll date that occurs on or after
the date six months and one day following the date of Executive’s termination.
All subsequent Deferred Compensation Separation Benefits, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s termination but prior to the six-month anniversary of
Executive’s termination, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.
(b)    The foregoing provision is intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Employer and Executive
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Executive under Section 409A.
(c)    For purposes of this Agreement, “Section 409A Limit” will mean the lesser
of two times: (A) Executive’s annualized compensation based upon the annual rate
of pay paid to Executive during Employer’s taxable year preceding Employer’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (B) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.
24. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, letters of intent, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by an
officer, executive or representative of any party hereto; and any prior
agreement of the parties hereto in respect to the subject matter contained
herein, including the Prior Agreement. Executive acknowledges and agrees that no
officer, executive or representative of Employer is authorized to offer any term
or condition of employment which is in addition to or different than those set
forth in this Agreement.
[Signature Page Follows]








--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the Effective Date.
REALPAGE, INC.






By: /s/ Stephen T. Winn    
Name:        Stephen T. Winn
Title:        Chief Executive Officer






EXECUTIVE:





/s/ Andrew Blount                    
Andrew Blount







--------------------------------------------------------------------------------





EXHIBIT I


REALPAGE, INC.


2010 EQUITY INCENTIVE PLAN


STOCK OPTION AWARD AGREEMENT



























































--------------------------------------------------------------------------------









REALPAGE, INC.
2010 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the RealPage, Inc. 2010
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Stock Option Award Agreement (the “Award Agreement”).
1.NOTICE OF STOCK OPTION GRANT
Participant Name: Andrew Blount
You have been granted an Option to purchase Common Stock of RealPage, Inc. (the
“Company”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:


Grant Number:
 
To be determined
Date of Grant:
 
To be determined
Vesting Commencement Date:
 
To be determined
Exercise Price per Share:
 
To be determined
Total Number of Shares Granted:
 
75,000
Total Exercise Price:
 
To be determined
Type of Option:
 
__ Incentive Stock Option
X    Nonstatutory Stock Option
Term/Expiration Date:
 
To Be Determined

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:
Eight and one-third percent (8.33%) of the Shares subject to the Option shall
vest each quarter beginning on the first day of the calendar quarter immediately
following the vesting commencement date for twelve (12) consecutive calendar
quarters so that the Option shall be fully vested on the first calendar day of
the twelfth consecutive calendar quarter following the vesting commencement
date, subject to Participant continuing to be a service provider of the Company
or a parent or subsidiary of the Company through each such vesting date.





--------------------------------------------------------------------------------





Change in Control: The foregoing notwithstanding and notwithstanding any
contrary provision of the Plan, in the event a Change in Control occurs while
Participant remains a service provider of the Company or a parent or subsidiary
of the Company, the Option (or, if applicable, the qualifying Replacement Award
(as defined below)) shall vest in full (x) upon such Change in Control, if no
qualifying Replacement Award is provided, or (y) upon a termination of the
employment of Participant within two years following such Change in Control, if
such termination is by the Company without Cause (as defined in Participant’s
Employment Agreement) or by Participant for Good Reason (as defined in
Participant’s Employment Agreement). An award shall qualify as a Replacement
Award if it satisfies the standards for substitution or assumption set forth in
Section 15(c) of the Plan. For clarity, the Option shall not automatically vest
upon a Change in Control if a qualifying Replacement Award is provided therefor.
Death and Disability: The foregoing notwithstanding and notwithstanding any
contrary provision of the Plan, in the event of or upon Participant’s
termination of service due to Death or Disability before all Shares subject to
the Option have vested, then one hundred percent (100%) of the then unvested
Shares subject to the Option shall vest upon Participant’s termination of
service due to Death or Disability.
Termination Period:
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be Service Provider. Notwithstanding the foregoing,
in no event may this Option be exercised after the Term/Expiration Date as
provided above and may be subject to earlier termination as provided in Section
14 of the Plan or Section 20 of Exhibit A hereto.
By Participant’s signature and the signature of the Company's representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, all of which are made a part of this document. Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement. Participant further agrees to notify the Company
upon any change in the residence address indicated above.





--------------------------------------------------------------------------------









PARTICIPANT:                    REALPAGE, INC.
/s/ Andrew Bloun             Stephen T. Winn            
Signature            By
Andrew Blount             Chairman, President & CEO        
Print Name            Title





--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
a.Grant of Option. In exchange for the promises and representations made by the
individual named in the Notice of Grant attached as Part I of this Award
Agreement (the “Participant”), the Company hereby grants to the Participant an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Award Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 19 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).
Further, if for any reason this Option (or portion thereof) will not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a NSO granted under the Plan. In no event will the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.
b.Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
c.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
d.Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.
e.Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant.
(a)    cash;
(b)    check;
(c)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or





--------------------------------------------------------------------------------





(d)    surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.
f.Tax Obligations.
(a)    Withholding Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.
(b)    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of (i)
the date two (2) years after the Grant Date, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition. Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.
(c)    Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.
g.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
h.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.





--------------------------------------------------------------------------------





i.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, in care of its Chief
Legal Officer at RealPage, Inc., 4000 International Parkway, Carrollton, Texas
75007, or at such other address as the Company may hereafter designate in
writing.
j.Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
k.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
l.Participant Covenants.
a.    Non-Competition/Non-Interference with Customers and Licensees. Participant
hereby agrees that, during the term of employment and for a period of one (1)
year thereafter (the “Restricted Period”) (other than on behalf of the Company
or its affiliates), Participant shall not in any way directly or indirectly,
perform work for or on behalf of a Competing Business that in any way relates
to, or is similar to, the work Participant has performed for the Company. During
the Restricted Period, Participant further agrees not to call upon, solicit,
respond to, advise or otherwise do or attempt to do business with any
then-existing or Past customer or licensee of the Company or any affiliate of
the Company or solicit, induce, recruit or encourage any then-existing or Past
customer or licensee of the Company or any affiliate to limit, curtail, or stop
doing business with the Company or any affiliate, or to attempt to divert
business directed by such parties to the Company or any affiliate to any other
person or entity, or assist, cooperate or encourage any third party to do any of
the foregoing. For purposes of this Section 12(a), the term "Past" customer or
"Past" licensee shall refer to any former customer or licensee of the Company or
any affiliate within one (1) year of their having ceased to be a customer or
licensee of the Company or any affiliate. “Competing Business” specifically
includes, but is not limited to the companies Yardi Systems, Inc., MRI Software,
LLC and Property Solutions International, Inc., and is defined as the business
of developing, designing, publishing, marketing, offering, licensing,
maintaining or distributing databases or software applications, or providing
services, that are competitive with products or services of the Company and are
generally used for the purpose of managing or supporting the operation of,
screening, leasing, pricing, promotion or maintenance of multi-tenant or single
family housing facilities or the units at such facilities, storage facilities
and related properties, call center/contact management or real estate or other
market segments served from time-to-time by the Company’s business. Without
limitation of the foregoing, multi-tenant real estate property management
applications, data bases and services shall include software used in screening
potential tenants, performing property management or accounting functions,
providing pricing information or performing market research, communicating via
the Internet with applicants, residents, service providers, suppliers and
advertising providers, facilitating or providing billing, payments and cash
management services, providing systems to control costs, providing energy
management or convergent billing services and utility management services
including, without limitation, infrastructure services, and producing,
soliciting and/or assisting with the solicitation of insurance products or
services or developing and providing other risk mitigation systems, or
developing, marketing or selling single family or a multi-tenant vendor network
solution, the provision of software applications, databases and other products
and services for management and marketing for the senior living market,
including without limitation, facilities for independent living, assisted
living, CCRC, nursing home, hospice and palliative care, the provision of data
center services, cloud services, or other similar shared computer resources or
information technology services specifically designed for or marketed for use by
owners or managers of real property and related facilities; provided, however,
that under no circumstances shall accepting employment with a Past Customer
constitute engaging in a “Competing Business.” “Company Confidential
Information” shall mean all information, regardless of its form or format, about
the Company, its customers and employees that is not readily accessible to the
public and not a matter of common knowledge in the Company’s business trade or
industry and that is disclosed to or learned by Employee as a direct or indirect
consequence of or through Employee’s employment with the Company, about the
Company, its parents, subsidiaries or affiliates, including, without limitation,
the Company’s technical knowledge and business operations, including, by way of
illustration, the Company’s existing and contemplated products, trade secrets,
formulas, patents, models, compilations, information relating to software
programs, source codes or object codes, computer systems, computer systems
analyses, testing results, flow charts and designs, product specifications and
documentation, user documentation business and financial methods or practices,
plans, pricing, marketing, merchandising and selling techniques, plans,
strategies and information,





--------------------------------------------------------------------------------





customer lists, supplier and service lists, confidential information relating to
the Company’s policy and/or business strategy, or any of its executives,
clients, agents or suppliers, sales plans, sales records, sales literature,
customer files, research and development projects or plans, sales or licensing
terms and conditions, consulting sources, procedure or policy manuals, legal
matters, financial statements, financing methods, financial projections, and the
terms and conditions of business arrangements with its parent, clients,
suppliers, banks, or other financial institutions.    
b.    Non-Interference with Employees. Participant hereby agrees, during the
Restricted Period, not to, either directly or indirectly, solicit, induce,
recruit or encourage any employee of the Company or any affiliate to leave their
employment, or take away such employees, or attempt to solicit, induce, recruit,
encourage or take away employees of the Company or any affiliate, either for
Participant or for any other person or entity, or otherwise hire as an employee
or a consultant, for Participant or any other person or entity, any such
employee of the Company or any affiliate.
c.    Non-Interference with Business Relationships. Participant hereby agrees,
during the Restricted Period, that Participant shall not, directly or
indirectly, take away or interfere with any contractual relationships or
business relationships between the Company and any of the technology or
distribution companies with whom the Company or any affiliate has strategic
relationships.
d.    Non-Disparagement. Participant hereby agrees, that during the Restricted
Period, Participant shall not disparage either orally or in writing the Company
or any affiliate, their products or services, or their officers, directors, or
employees.
e.    Injunctive Relief. Participant recognizes and agrees that the injury the
Company will suffer in the event of a breach of this Section 12 may cause the
Company irreparable injury that cannot adequately be compensated by monetary
damages alone. Therefore, in the event of a breach of this Section 12 by
Participant, or any attempted or threatened breach, Participant agrees that the
Company, without limiting any legal or equitable remedies available to it, may
be entitled to equitable relief by preliminary and permanent injunction or
otherwise, without the necessity of posting any bond or undertaking, against
Participant and/or the business enterprise with which Participant may have
become associated, from any court of competent jurisdiction.
f.    Reasonableness of Restrictions. Participant understands and acknowledges
that Company would not have granted stock options to Participant without
Participant’s agreement to comply with the covenants set forth in Section 12
hereof. Participant expressly acknowledges and agrees that the covenants and
restrictive agreements contained in this Award Agreement are reasonable as to
scope, location, and duration and that the observation thereof will not cause
Participant undue hardship or unreasonably interfere with Participant’s ability
to earn a livelihood and practice Participant’s present skills and trades.
Participant has consulted with legal counsel of Participant’s selection
regarding the meaning of such covenants and restrictions, which have been
explained to Participant’s satisfaction.
g.    Remedies. In the event of a breach of the covenants contained in
Section 12 hereof, the periods provided in Section 12 shall be tolled (i.e.,
such periods shall not run during a breach of any of these covenants) during the
time of such violation, and Participant agrees that the Company shall be
entitled to and a court may order an extension of time of the Restricted Period
commensurate with the period of Participant’s breach. In the event of such a
breach, Participant further agrees that (a) any and all proceeds, funds,
payments and proprietary interests, of every kind and description, arising from,
or attributable to, such breach shall be the sole and exclusive property of the
Company and (b) the Company shall be entitled to recover any additional actual
damages incurred as a result of such breach.
h.    Legal Construction. The parties hereto further agree that if at any time
it shall be determined that the restrictions contained in Section 12 is
unreasonable as to time or area, or both, by any court of competent
jurisdiction, the Company shall be entitled to enforce this Award Agreement for
such period of time and within such area as may be determined to be reasonable
by such court. It is the intent of the parties hereto that the provisions hereof
be enforceable to the fullest extent permitted by applicable law. Pronouns in
masculine, feminine or neuter genders shall be construed to state and include
any other gender and words, terms and titles (including terms defined herein) in
the singular form shall be construed to include the plural and vice versa,
unless the context otherwise expressly requires.





--------------------------------------------------------------------------------





i.    Attorneys’ Fees. If any action at law or in equity, including any action
for declaratory or injunctive relief, is brought to enforce or interpret the
provisions of this Section 12, the Company shall be entitled to recover
reasonable attorneys’ fees from Participant, should Company prevail in whole or
in part therein, which fees may be set by the court in the trial of such action,
or may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief which may be awarded.
a.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.
m.Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
n.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
o.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
p.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
q.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
r.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Option.
s.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of





--------------------------------------------------------------------------------





the Plan. Participant understands that the Plan is discretionary in nature and
may be amended, suspended or terminated by the Company at any time.
t.Forfeiture Events. Participant acknowledges and agrees that if Participant’s
status as a Service Provider terminates and Participant engages in Acts Harmful
to the Interest of the Company (as defined herein) within one (1) year after the
termination, as determined by the Administrator, then, to the extent permitted
by applicable law, (i) the Participant will immediately forfeit any right to
exercise this Option, whether vested or unvested; and (ii) Participant will (A)
immediately forfeit any right to, and shall, within three (3) business days
after receiving a written demand therefor from the Company, return and surrender
to the Company for cancellation all shares of the Company’s capital stock
received by the Participant pursuant to any exercise of this Option occurring
within six (6) months before or after the date of the termination of
Participant’s status as a Service Provider, and (B) immediately forfeit any
right to, and shall, within three (3) business days after receiving a written
demand therefor from the Company, pay to the Company—either directly or, at the
Company’s discretion, through a payroll deduction from any amounts owed by the
Company to Participant— a cash payment equal to the value of all proceeds
received by Participant within six (6) months before or after the date of the
termination of Participant’s status as a Service Provider from the sale of any
shares of the Company’s capital stock originally acquired by Participant
pursuant to any exercise of this Option, less the aggregate exercise price paid
by Participant for the shares of capital stock from which such proceeds are
derived. If a payroll deduction is insufficient to pay the Company the value of
all such proceeds received by Participant, then Participant shall be required to
make a cash payment to the Company in the amount of any deficiency. In the case
of the surrender of shares of the Company’s capital stock hereunder, the Company
shall, within three (3) business days of Participant’s surrender and
cancellation of such shares of capital stock, refund to Participant the amount
of the exercise price paid by Participant to the Company for the shares of
capital stock so surrendered and cancelled.
For purposes of this provision, “Acts Harmful to the Interest of the Company”
shall mean (a) accepting employment with or serving in any other capacity for
any business entity that is in competition with the Company; (b) the breach of
any of the covenants set forth in Section 12 above; or (c) disclosing any trade
secret or confidential information of the Company under circumstances that are
injurious to the Company.
u.Governing Law. This Award Agreement will be governed by the laws of the State
of Texas, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Texas, and agree that such litigation will be conducted in the courts
of Denton County, Texas, or the federal courts for the United States for the
Northern District of Texas, and no other courts, where this Option is made
and/or to be performed.



















--------------------------------------------------------------------------------













EXHIBIT II


REALPAGE, INC.


2010 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT







--------------------------------------------------------------------------------







REALPAGE, INC.
2010 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the RealPage, Inc. 2010
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Award Agreement (the “Award Agreement”).
2.    NOTICE OF RESTRICTED STOCK GRANT
Participant Name:    Andrew Blount                
You have been granted the right to receive an Award of Restricted Stock, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:
Grant Number:
 
To be determined
Date of Grant:
 
To be determined
Vesting Commencement Date:
 
To be determined
Total Number of Shares Granted:
 
25,000

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:
Eight and one-third percent (8.33%) of the Shares of Restricted Stock shall vest
each quarter, beginning on the first day of the calendar quarter immediately
following the vesting commencement date, for twelve (12) consecutive calendar
quarters so that the Restricted Stock shall be fully vested on the first
calendar day of the twelfth consecutive calendar quarter following the vesting
commencement date, subject to Participant continuing to be a service provider of
the Company or a parent or subsidiary of the Company through each such vesting
date.
Change in Control: The foregoing notwithstanding and notwithstanding any
contrary provision of the Plan, in the event a Change in Control occurs while
Participant remains a service provider of the Company or a parent or subsidiary
of the Company, the Shares of Restricted Stock (or, if applicable, the
qualifying Replacement Award (as defined below)) shall vest in full (x) upon
such Change in Control, if no qualifying Replacement Award is provided, or (y)
upon a termination of the employment of Participant within two years following
such Change in Control, if such termination is by the Company without Cause (as
defined in Participant’s Employment Agreement) or by Participant for Good Reason
(as defined in Participant’s Employment Agreement). An award shall qualify as a
Replacement Award if it satisfies the standards for substitution or assumption
set forth in Section 15(c) of the Plan. For clarity, the Shares of Restricted
Stock shall not automatically vest upon a Change in Control if a qualifying
Replacement Award is provided therefor.
Death or Disability: The foregoing notwithstanding and notwithstanding any
contrary provision of the Plan, in the event of or upon Participant’s
termination of service due to Death or Disability before all Shares of
Restricted Stock have vested, then one hundred percent (100%) of the then
unvested Shares of Restricted Stock shall vest upon Participant’s termination of
service due to Death or Disability.







--------------------------------------------------------------------------------





By Participant’s signature and the signature of the representative of RealPage,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock is granted under and governed by the terms and conditions of
the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Grant, attached hereto as Exhibit A, all of which are made a
part of this document. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated above.
PARTICIPANT:            REALPAGE, INC.
                                    
/s/ Andrew Blount            /s/ Stephen T. Winn    
Signature            By
Andrew Blount            Chairman, President & CEO    
Print Name            Title









--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1.    Grant of Restricted Stock. In exchange for the promises and
representations made by the individual named in the Notice of Grant attached as
Part I of this Award Agreement (the “Participant”), the Company hereby grants to
the Participant under the Plan for past services and as a separate incentive in
connection with his or her services and not in lieu of any salary or other
compensation for his or her services, an Award of Shares of Restricted Stock,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference. Subject to Section 19 of the Plan, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.
2.    Escrow of Shares.
(a)    All Shares of Restricted Stock will, upon execution of this Award
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”). The Shares of Restricted Stock will be held by
the Escrow Holder until such time as the Shares of Restricted Stock vest or the
date Participant ceases to be a Service Provider.
(b)    The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Shares of Restricted Stock in escrow while acting in
good faith and in the exercise of its judgment.
(c)    Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant's true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.
(d)    The Escrow Holder will take all steps necessary to accomplish the
transfer of Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)    Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.
(f)    In the event of any dividend or other distribution (whether in the form
of cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. If Participant receives rights or warrants with respect to
any unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. The Administrator in its absolute discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.





--------------------------------------------------------------------------------





(g)    The Company may instruct the transfer agent for its Common Stock to place
a legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.
3.    Vesting Schedule. Except as provided in Section 4 below and Section 14 of
the Plan, and subject to Section 5 below, the Shares of Restricted Stock awarded
by this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Shares of Restricted Stock scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Award Agreement,
unless Participant will have been continuously a Service Provider from the Date
of Grant until the date such vesting occurs.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock at any time, subject to the terms of the Plan. If
so accelerated, such Restricted Stock will be considered as having vested as of
the date specified by the Administrator.
5.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Shares of Restricted Stock that have not vested at the time of Participant’s
termination as a Service Provider for any reason will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company upon the date of such termination and Participant will have no further
rights thereunder. Participant will not be entitled to a refund of the price
paid for the Shares of Restricted Stock, if any, returned to the Company
pursuant to this Section 5. Participant hereby appoints the Escrow Agent with
full power of substitution, as Participant’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination of service.
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.    Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares,
if any. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such tax withholding obligation, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3 or 4 (or Section 14 of the Plan), Participant will
permanently forfeit such Shares and the Shares will be returned to the Company
at no cost to the Company.
8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant or the Escrow Agent. Except as provided in Section 2,





--------------------------------------------------------------------------------





after such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.
9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.
10.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of its
Chief Legal Officer at RealPage, Inc., 4000 International Parkway, Carrollton,
Texas 75007, or at such other address as the Company may hereafter designate in
writing.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares of Restricted Stock subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
12.    Participant Covenants.
a.    Non-Competition/Non-Interference with Customers and Licensees.
Participant hereby agrees that, during the term of employment and for a period
of one (1) year thereafter (the “Restricted Period”) (other than on behalf of
the Company or its affiliates), Participant shall not in any way directly or
indirectly, perform work for or on behalf of a Competing Business that in any
way relates to, or is similar to, the work Participant has performed for the
Company. During the Restricted Period, Participant further agrees not to call
upon, solicit, respond to, advise or otherwise do or attempt to do business with
any then-existing or Past customer or licensee of the Company or any affiliate
of the Company or solicit, induce, recruit or encourage any then-existing or
Past customer or licensee of the Company or any affiliate to limit, curtail, or
stop doing business with the Company or any affiliate, or to attempt to divert
business directed by such parties to the Company or any affiliate to any other
person or entity, or assist, cooperate or encourage any third party to do any of
the foregoing. For purposes of this Section 12(a), the term "Past" customer or
"Past" licensee shall refer to any former customer or licensee of the Company or
any affiliate within one (1) year of their having ceased to be a customer or
licensee of the Company or any affiliate. “Competing Business” specifically
includes, but is not limited to the companies Yardi Systems, Inc., MRI Software,
LLC and Property Solutions International, Inc., and is defined as the business
of developing, designing, publishing, marketing, offering, licensing,
maintaining or distributing databases or software applications, or providing
services, that are competitive with products or services of the Company and are
generally used for the purpose of managing or supporting the operation of,
screening, leasing, pricing, promotion or maintenance of multi-tenant or single
family housing facilities or the units at such facilities, storage facilities
and related properties, call center/contact management or real estate or other
market segments served from time-to-time by the Company’s business. Without
limitation of the foregoing, multi-tenant real estate property management
applications, data bases and services shall include software used in screening
potential tenants, performing property management or accounting functions,
providing pricing information or performing market research, communicating via
the Internet with applicants, residents, service providers, suppliers and
advertising providers, facilitating or providing billing, payments and cash
management services, providing





--------------------------------------------------------------------------------





systems to control costs, providing energy management or convergent billing
services and utility management services including, without limitation,
infrastructure services, and producing, soliciting and/or assisting with the
solicitation of insurance products or services or developing and providing other
risk mitigation systems, or developing, marketing or selling single family or a
multi-tenant vendor network solution, the provision of software applications,
databases and other products and services for management and marketing for the
senior living market, including without limitation, facilities for independent
living, assisted living, CCRC, nursing home, hospice and palliative care, the
provision of data center services, cloud services, or other similar shared
computer resources or information technology services specifically designed for
or marketed for use by owners or managers of real property and related
facilities; provided, however, that under no circumstances shall accepting
employment with a Past Customer constitute engaging in a “Competing Business.”
“Company Confidential Information” shall mean all information, regardless of its
form or format, about the Company, its customers and employees that is not
readily accessible to the public and not a matter of common knowledge in the
Company’s business trade or industry and that is disclosed to or learned by
Employee as a direct or indirect consequence of or through Employee’s employment
with the Company, about the Company, its parents, subsidiaries or affiliates,
including, without limitation, the Company’s technical knowledge and business
operations, including, by way of illustration, the Company’s existing and
contemplated products, trade secrets, formulas, patents, models, compilations,
information relating to software programs, source codes or object codes,
computer systems, computer systems analyses, testing results, flow charts and
designs, product specifications and documentation, user documentation business
and financial methods or practices, plans, pricing, marketing, merchandising and
selling techniques, plans, strategies and information, customer lists, supplier
and service lists, confidential information relating to the Company’s policy
and/or business strategy, or any of its executives, clients, agents or
suppliers, sales plans, sales records, sales literature, customer files,
research and development projects or plans, sales or licensing terms and
conditions, consulting sources, procedure or policy manuals, legal matters,
financial statements, financing methods, financial projections, and the terms
and conditions of business arrangements with its parent, clients, suppliers,
banks, or other financial institutions.
b.    Non-Interference with Employees. Participant hereby agrees, during the
Restricted Period, not to, either directly or indirectly, solicit, induce,
recruit or encourage any employee of the Company or any affiliate to leave their
employment, or take away such employees, or attempt to solicit, induce, recruit,
encourage or take away employees of the Company or any affiliate, either for
Participant or for any other person or entity, or otherwise hire as an employee
or a consultant, for Participant or any other person or entity, any such
employee of the Company or any affiliate.
c.    Non-Interference with Business Relationships. Participant hereby agrees,
during the Restricted Period, that Participant shall not, directly or
indirectly, take away or interfere with any contractual relationships or
business relationships between the Company and any of the technology or
distribution companies with whom the Company or any affiliate has strategic
relationships.
d.    Non-Disparagement. Participant hereby agrees, that during the Restricted
Period, Participant shall not disparage either orally or in writing the Company
or any affiliate, their products or services, or their officers, directors, or
employees.
e.    Injunctive Relief. Participant recognizes and agrees that the injury the
Company will suffer in the event of a breach of this Section 12 may cause the
Company irreparable injury that cannot adequately be compensated by monetary
damages alone. Therefore, in the event of a breach of this Section 12 by
Participant, or any attempted or threatened breach, Participant agrees that the
Company, without limiting any legal or equitable remedies available to it, may
be entitled to equitable relief by preliminary and permanent injunction or
otherwise, without the necessity of posting any bond or undertaking, against
Participant and/or the business enterprise with which Participant may have
become associated, from any court of competent jurisdiction.
f.    Reasonableness of Restrictions. Participant understands and acknowledges
that Company would not have granted Restricted Stock to Participant without
Participant’s agreement to comply with the covenants set forth in Section 12
hereof. Participant expressly acknowledges and agrees that the covenants and
restrictive agreements contained in this Award Agreement are reasonable as to
scope, location, and duration and that the observation thereof will not cause
Participant undue hardship or unreasonably interfere with Participant’s ability
to earn a livelihood and practice Participant’s present skills and trades.
Participant has consulted with legal counsel of





--------------------------------------------------------------------------------





Participant’s selection regarding the meaning of such covenants and
restrictions, which have been explained to Participant’s satisfaction.
g.    Remedies. In the event of a breach of the covenants contained in
Section 12 hereof, the periods provided in Section 12 shall be tolled (i.e.,
such periods shall not run during a breach of any of these covenants) during the
time of such violation, and Participant agrees that the Company shall be
entitled to and a court may order an extension of time of the Restricted Period
commensurate with the period of Participant’s breach. In the event of such a
breach, Participant further agrees that (a) any and all proceeds, funds,
payments and proprietary interests, of every kind and description, arising from,
or attributable to, such breach shall be the sole and exclusive property of the
Company and (b) the Company shall be entitled to recover any additional actual
damages incurred as a result of such breach.
h.    Legal Construction. The parties hereto further agree that if at any time
it shall be determined that the restrictions contained in Section 12 is
unreasonable as to time or area, or both, by any court of competent
jurisdiction, the Company shall be entitled to enforce this Award Agreement for
such period of time and within such area as may be determined to be reasonable
by such court. It is the intent of the parties hereto that the provisions hereof
be enforceable to the fullest extent permitted by applicable law. Pronouns in
masculine, feminine or neuter genders shall be construed to state and include
any other gender and words, terms and titles (including terms defined herein) in
the singular form shall be construed to include the plural and vice versa,
unless the context otherwise expressly requires.
i.    Attorneys’ Fees. If any action at law or in equity, including any action
for declaratory or injunctive relief, is brought to enforce or interpret the
provisions of this Section 12, the Company shall be entitled to recover
reasonable attorneys’ fees from Participant, should Company prevail in whole or
in part therein, which fees may be set by the court in the trial of such action,
or may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief which may be awarded.
13.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
14.    Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Administrator will, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Administrator may establish from time to time for reasons of administrative
convenience.
15.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
16.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.





--------------------------------------------------------------------------------





17.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
18.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
19.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
20.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code in connection to this Award
of Restricted Stock.
21.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
22.    Forfeiture Events. Participant acknowledges and agrees that, (a) if
Participant’s status as a Service Provider terminates and Participant engages in
Acts Harmful to the Interest of the Company (as defined herein) within one (1)
year after the termination, as determined by the Administrator, then, to the
extent permitted by applicable law, (i) the Participant will (A) immediately
forfeit any right the Shares of Restricted Stock issued under this Award
Agreement, whether vested or unvested, and shall, within three (3) business days
after receiving a written demand therefor from the Company, return and surrender
to the Company for cancellation all Shares of Restricted Stock of the Company
received by the Participant pursuant to this Award Agreement, and (B)
immediately forfeit any right to, and shall, within three (3) business days
after receiving a written demand therefor from the Company, pay to the Company
—either directly or, at the Company’s discretion, through a payroll deduction
from any amounts owed by the Company to Participant—a cash payment equal to the
value of all proceeds received by Participant within six (6) months before or
after the date of the termination of Participant’s status as a Service Provider
from the sale of any Shares of the Restricted Stock originally acquired by
Participant pursuant to this Award of Restricted Stock. If a payroll deduction
is insufficient to pay the Company the value of all such proceeds received by
Participant, then Participant shall be required to make a cash payment to the
Company in the amount of any deficiency.
For purposes of this provision, “Acts Harmful to the Interest of the Company”
shall mean (a) accepting employment with or serving in any other capacity for
any business entity that is in competition with the Company; (b) the breach of
any of the covenants set forth in Section 12 above; or (c) disclosing any trade
secret or confidential information of the Company under circumstances that are
injurious to the Company.
23.    Governing Law. This Award Agreement will be governed by the laws of the
State of Texas, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of
Restricted Stock or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Texas, and agree that such
litigation will be conducted in the courts of Denton County, Texas, or the
federal courts for the United States for the Northern District of Texas, and no
other courts, where this Award of Restricted Stock is made and/or to be
performed.





--------------------------------------------------------------------------------







EXHIBIT III


FORM OF


RESTRICTED STOCK AWARD AGREEMENT
(MARKET-BASED PERFORMANCE SHARES)









--------------------------------------------------------------------------------





REALPAGE, INC.
2010 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
FOR MARKET BASED AWARDS
 
Unless otherwise defined herein, the terms defined in the RealPage, Inc. 2010
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Award Agreement (the “Award Agreement”).
NOTICE OF RESTRICTED STOCK GRANT
Participant Name:    Andrew Blount                
You have been granted the right to receive an Award of Restricted Stock, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:
Grant Number                                    
Date of Grant                    [TBD]                
Vesting Commencement Date    Subject to eligibility terms below        
Total Number of Shares Granted            100,000                


Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:
Market-Based Condition for Eligibility to Vest: No Shares will vest until they
become eligible to vest. Shares that become eligible to vest, if any, are
referred to herein as “Eligible Shares.” Shares shall become “Eligible Shares”
as follows:
(1) 25,000 Shares shall become eligible to vest if after the grant date and
prior to July 1, 2017, the average closing price per share of the Company’s
common stock for 20 consecutive trading days equals or exceeds $25.00 per share;
(2) 25,000 Shares shall become eligible to vest if after the grant date and
prior to January 1, 2018, the average closing price per share of the Company’s
common stock for 20 consecutive trading days equals or exceeds $30.00 per share;
(3) 25,000 Shares shall become eligible to vest if after the grant date and
prior to July 1, 2018, the average closing price per share of the Company’s
common stock for 20 consecutive trading days equals or exceeds $35.00 per share;
and
(4) 25,000 Shares shall become eligible to vest if after the grant date and
prior to January 1, 2019, the average closing price per share of the Company’s
common stock for 20 consecutive trading days equals or exceeds $40.00 per share.
Time-Based Vesting Condition: The Eligible Shares shall vest 25% per quarter
over the four calendar quarters following the date they become Eligible Shares,
beginning on the first day of the next calendar quarter after the date they
become Eligible Shares, subject to Participant’s remaining a Service Provider to
the Company through each applicable vesting date. Notwithstanding the foregoing,
all Eligible Shares will be fully vested on July 1, 2017 (pursuant to (1)
discussed above in the “Market-Based Condition for Eligibility to Vest”
paragraph); January 1, 2018 (pursuant to (2) discussed above in the
“Market-Based Condition for Eligibility





--------------------------------------------------------------------------------





to Vest” paragraph); July 1, 2018 (pursuant to (3) discussed above in the
“Market-Based Condition for Eligibility to Vest” paragraph), and on January 1,
2019 (pursuant to (4) discussed above in the “Market-Based Condition for
Eligibility to Vest” paragraph), provided that Participant remains a Service
Provider to the Company through such date.
Change in Control: The foregoing notwithstanding and notwithstanding any
contrary provision of the Plan, in the event a Change in Control occurs while
Participant remains a Service Provider of the Company or a parent or subsidiary
of the Company, (i) all Eligible Shares shall vest in full upon such Change in
Control, (ii) the first tranche of Shares set forth above shall be deemed to be
Eligible Shares and shall accelerate and shall be fully vested immediately prior
to a Change in Control that results in consideration per share of the Company's
common stock equal to or in excess of $25.00 per share, (iii) the second tranche
of Shares set forth above shall be deemed to be Eligible Shares and shall
accelerate and shall be fully vested immediately prior to a Change in Control
that results in consideration per share of the Company's common stock equal to
or in excess of $30.00 per share, (iv) the third tranche of Shares set forth
above shall be deemed to be Eligible Shares and shall accelerate and shall be
fully vested immediately prior to a Change in Control that results in
consideration per share of the Company's common stock equal to or in excess of
$35.00 per share, and (v) the fourth tranche of Shares set forth above shall be
deemed to be Eligible Shares and shall accelerate and shall be fully vested
immediately prior to a Change in Control that results in consideration per share
of the Company's common stock equal to or in excess of $40.00 per share.


Death or Disability: The foregoing notwithstanding and notwithstanding any
contrary provision of the Plan, in the event of or upon Participant’s
termination of service due to Death or Disability before all Shares of
Restricted Stock have vested, then one hundred percent (100%) of the then
unvested Eligible Shares of Restricted Stock shall vest upon Participant’s
termination of service due to Death or Disability.


By Participant’s signature and the signature of the representative of RealPage,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock is granted under and governed by the terms and conditions of
the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Grant, attached hereto as Exhibit A, all of which are made a
part of this document. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated above.





--------------------------------------------------------------------------------





PARTICIPANT:            REALPAGE, INC.
                


/s/ Andrew Blount            /s/ Stephen T. Winn    
Signature            By
Andrew Blount            Stephen T. Winn, CEO and President    
Print Name            Title







--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1.    Grant of Restricted Stock. In exchange for the promises and
representations made by the individual named in the Notice of Grant attached as
Part I of this Award Agreement (the “Participant”), the Company hereby grants to
the Participant under the Plan for past services and as a separate incentive in
connection with his or her services and not in lieu of any salary or other
compensation for his or her services, an Award of Shares of Restricted Stock,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference. Subject to Section 19 of the Plan, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.
2.    Escrow of Shares.
(a)    All Shares of Restricted Stock will, upon execution of this Award
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”). The Shares of Restricted Stock will be held by
the Escrow Holder until such time as the Shares of Restricted Stock vest or the
date Participant ceases to be a Service Provider.
(b)    The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Shares of Restricted Stock in escrow while acting in
good faith and in the exercise of its judgment.
(c)    Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant's true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.
(d)    The Escrow Holder will take all steps necessary to accomplish the
transfer of Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)    Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.
(f)    In the event of any dividend or other distribution (whether in the form
of cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. If Participant receives rights or warrants with respect to
any unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. The Administrator in its absolute discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.





--------------------------------------------------------------------------------





(g)    The Company may instruct the transfer agent for its Common Stock to place
a legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.
3.    Vesting Schedule. Except as provided in Section 4 below and Section 14 of
the Plan, and subject to Section 5 below, the Shares of Restricted Stock awarded
by this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Shares of Restricted Stock scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Award Agreement,
unless Participant will have been continuously a Service Provider from the Date
of Grant until the date such vesting occurs.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock at any time, subject to the terms of the Plan. If
so accelerated, such Restricted Stock will be considered as having vested as of
the date specified by the Administrator.
5.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Shares of Restricted Stock that have not vested at the time of Participant’s
termination as a Service Provider for any reason will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company upon the date of such termination and Participant will have no further
rights thereunder. Participant will not be entitled to a refund of the price
paid for the Shares of Restricted Stock, if any, returned to the Company
pursuant to this Section 5. Participant hereby appoints the Escrow Agent with
full power of substitution, as Participant’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination of service.
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.    Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares,
if any. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such tax withholding obligation, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3 or 4 (or Section 14 of the Plan), Participant will
permanently forfeit such Shares and the Shares will be returned to the Company
at no cost to the Company.
8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant or the Escrow Agent. Except as provided in Section 2,





--------------------------------------------------------------------------------





after such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.
9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.
10.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of its
Chief Legal Officer at RealPage, Inc., 4000 International Parkway, Carrollton,
Texas 75007, or at such other address as the Company may hereafter designate in
writing.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares of Restricted Stock subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
12.    Participant Covenants.
a.    Non-Competition/Non-Interference with Customers and Licensees.
Participant hereby agrees that, during the term of employment and for a period
of one (1) year thereafter (the “Restricted Period”) (other than on behalf of
the Company or its affiliates), Participant shall not in any way directly or
indirectly, perform work for or on behalf of a Competing Business that in any
way relates to, or is similar to, the work Participant has performed for the
Company. During the Restricted Period, Participant further agrees not to call
upon, solicit, respond to, advise or otherwise do or attempt to do business with
any then-existing or Past customer or licensee of the Company or any affiliate
of the Company or solicit, induce, recruit or encourage any then-existing or
Past customer or licensee of the Company or any affiliate to limit, curtail, or
stop doing business with the Company or any affiliate, or to attempt to divert
business directed by such parties to the Company or any affiliate to any other
person or entity, or assist, cooperate or encourage any third party to do any of
the foregoing. For purposes of this Section 12 (a), the term "Past" customer or
"Past" licensee shall refer to any former customer or licensee of the Company or
any affiliate within one (1) year of their having ceased to be a customer or
licensee of the Company or any affiliate. “Competing Business” specifically
includes, but is not limited to the companies Yardi Systems, Inc., MRI Software,
LLC and Property Solutions International, Inc., and is defined as the business
of developing, designing, publishing, marketing, offering, licensing,
maintaining or distributing databases or software applications, or providing
services, that are competitive with products or services of the Company and are
generally used for the purpose of managing or supporting the operation of,
screening, leasing, pricing, promotion or maintenance of multi-tenant or single
family housing facilities or the units at such facilities, storage facilities
and related properties, call center/contact management or real estate or other
market segments served from time-to-time by the Company’s business. Without
limitation of the foregoing, multi-tenant real estate property management
applications, data bases and services shall include software used in screening
potential tenants, performing property management or accounting functions,
providing pricing information or performing market research, communicating via
the Internet with applicants, residents, service providers, suppliers and
advertising providers, facilitating or providing billing, payments and cash
management services, providing





--------------------------------------------------------------------------------





systems to control costs, providing energy management or convergent billing
services and utility management services including, without limitation,
infrastructure services, and producing, soliciting and/or assisting with the
solicitation of insurance products or services or developing and providing other
risk mitigation systems, or developing, marketing or selling single family or a
multi-tenant vendor network solution, the provision of software applications,
databases and other products and services for management and marketing for the
senior living market, including without limitation, facilities for independent
living, assisted living, CCRC, nursing home, hospice and palliative care, the
provision of data center services, cloud services, or other similar shared
computer resources or information technology services specifically designed for
or marketed for use by owners or managers of real property and related
facilities; provided, however, that under no circumstances shall accepting
employment with a Past Customer constitute engaging in a “Competing Business.”
“Company Confidential Information” shall mean all information, regardless of its
form or format, about the Company, its customers and employees that is not
readily accessible to the public and not a matter of common knowledge in the
Company’s business trade or industry and that is disclosed to or learned by
Employee as a direct or indirect consequence of or through Employee’s employment
with the Company, about the Company, its parents, subsidiaries or affiliates,
including, without limitation, the Company’s technical knowledge and business
operations, including, by way of illustration, the Company’s existing and
contemplated products, trade secrets, formulas, patents, models, compilations,
information relating to software programs, source codes or object codes,
computer systems, computer systems analyses, testing results, flow charts and
designs, product specifications and documentation, user documentation business
and financial methods or practices, plans, pricing, marketing, merchandising and
selling techniques, plans, strategies and information, customer lists, supplier
and service lists, confidential information relating to the Company’s policy
and/or business strategy, or any of its executives, clients, agents or
suppliers, sales plans, sales records, sales literature, customer files,
research and development projects or plans, sales or licensing terms and
conditions, consulting sources, procedure or policy manuals, legal matters,
financial statements, financing methods, financial projections, and the terms
and conditions of business arrangements with its parent, clients, suppliers,
banks, or other financial institutions.
    b.    Non-Interference with Employees. Participant hereby agrees, during the
Restricted Period, not to, either directly or indirectly, solicit, induce,
recruit or encourage any employee of the Company or any affiliate to leave their
employment, or take away such employees, or attempt to solicit, induce, recruit,
encourage or take away employees of the Company or any affiliate, either for
Participant or for any other person or entity, or otherwise hire as an employee
or a consultant, for Participant or any other person or entity, any such
employee of the Company or any affiliate.
c.    Non-Interference with Business Relationships. Participant hereby agrees,
during the Restricted Period, that Participant shall not, directly or
indirectly, take away or interfere with any contractual relationships or
business relationships between the Company and any of the technology or
distribution companies with whom the Company or any affiliate has strategic
relationships.
d.    Non-Disparagement. Participant hereby agrees, that during the Restricted
Period, Participant shall not disparage either orally or in writing the Company
or any affiliate, their products or services, or their officers, directors, or
employees.
e.    Injunctive Relief. Participant recognizes and agrees that the injury the
Company will suffer in the event of a breach of this Section 12 may cause the
Company irreparable injury that cannot adequately be compensated by monetary
damages alone. Therefore, in the event of a breach of this Section 12 by
Participant, or any attempted or threatened breach, Participant agrees that the
Company, without limiting any legal or equitable remedies available to it, may
be entitled to equitable relief by preliminary and permanent injunction or
otherwise, without the necessity of posting any bond or undertaking, against
Participant and/or the business enterprise with which Participant may have
become associated, from any court of competent jurisdiction.
f.    Reasonableness of Restrictions. Participant understands and acknowledges
that Company would not have granted Restricted Stock to Participant without
Participant’s agreement to comply with the covenants set forth in Section 12
hereof. Participant expressly acknowledges and agrees that the covenants and
restrictive agreements contained in this Award Agreement are reasonable as to
scope, location, and duration and that the observation thereof will not cause
Participant undue hardship or unreasonably interfere with Participant’s ability
to earn a livelihood and practice Participant’s present skills and trades.
Participant has consulted with legal counsel of





--------------------------------------------------------------------------------





Participant’s selection regarding the meaning of such covenants and
restrictions, which have been explained to Participant’s satisfaction.
g.    Remedies. In the event of a breach of the covenants contained in
Section 12 hereof, the periods provided in Section 12 shall be tolled (i.e.,
such periods shall not run during a breach of any of these covenants) during the
time of such violation, and Participant agrees that the Company shall be
entitled to and a court may order an extension of time of the Restricted Period
commensurate with the period of Participant’s breach. In the event of such a
breach, Participant further agrees that (a) any and all proceeds, funds,
payments and proprietary interests, of every kind and description, arising from,
or attributable to, such breach shall be the sole and exclusive property of the
Company and (b) the Company shall be entitled to recover any additional actual
damages incurred as a result of such breach.
h.    Legal Construction. The parties hereto further agree that if at any time
it shall be determined that the restrictions contained in Section 12 is
unreasonable as to time or area, or both, by any court of competent
jurisdiction, the Company shall be entitled to enforce this Award Agreement for
such period of time and within such area as may be determined to be reasonable
by such court. It is the intent of the parties hereto that the provisions hereof
be enforceable to the fullest extent permitted by applicable law. Pronouns in
masculine, feminine or neuter genders shall be construed to state and include
any other gender and words, terms and titles (including terms defined herein) in
the singular form shall be construed to include the plural and vice versa,
unless the context otherwise expressly requires.
i.    Attorneys’ Fees. If any action at law or in equity, including any action
for declaratory or injunctive relief, is brought to enforce or interpret the
provisions of this Section 12, the Company shall be entitled to recover
reasonable attorneys’ fees from Participant, should Company prevail in whole or
in part therein, which fees may be set by the court in the trial of such action,
or may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief which may be awarded.
13.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
14.    Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Administrator will, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Administrator may establish from time to time for reasons of administrative
convenience.
15.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
16.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.





--------------------------------------------------------------------------------





17.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
18.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
19.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
20.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code in connection to this Award
of Restricted Stock.
21.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
22.    Forfeiture Events. Participant acknowledges and agrees that Participant’s
status as a Service Provider terminates and participant engages in Acts Harmful
to the Interest of the Company (as defined herein) within one (1) year after the
termination, as determined by the Administrator, then, to the extent permitted
by applicable law, (i) the Participant will (A) immediately forfeit any right
the Shares of Restricted Stock issued under this Award Agreement, whether vested
or unvested, and shall, within three (3) business days after receiving a written
demand therefor from the Company, return and surrender to the Company for
cancellation all Shares of Restricted Stock of the Company received by the
Participant pursuant to this Award Agreement, and (B) immediately forfeit any
right to, and shall, within three (3) business days after receiving a written
demand therefor from the Company, pay to the Company—either directly or, at
Company’s discretion, through a payroll deduction from any amounts owed by the
Company to Participant—a cash payment equal to the value of all proceeds
received by Participant within six (6) months before or after the date of the
termination of Participant’s status as a Service Provider from the sale of any
Shares of the Restricted Stock originally acquired by Participant pursuant to
this Award of Restricted Stock. If a payroll deduction is insufficient to pay
the Company the value of all such proceeds received by Participant, then
Participant shall be required to make a cash payment to the Company in the
amount of any deficiency.
For purposes of this provision, “Acts Harmful to the Interest of the Company”
shall mean (a) accepting employment with or serving in any other capacity for
any business entity that is in competition with the Company; (b) the breach of
any of the covenants set forth in Section 12 above; or (c) disclosing any trade
secret or confidential information of the Company under circumstances that are
injurious to the Company.
23.    Governing Law. This Award Agreement will be governed by the laws of the
State of Texas, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of
Restricted Stock or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Texas, and agree that such
litigation will be conducted in the courts of Denton County, Texas, or the
federal courts for the United States for the Northern District of Texas, and no
other courts, where this Award of Restricted Stock is made and/or to be
performed.





--------------------------------------------------------------------------------





EXHIBIT IV


FORM OF GENERAL RELEASE AND SEPARATION AGREEMENT


This General Release and Separation Agreement (“Agreement”) is made and entered
into by and between [NAME], a resident of [STATE] (“Employee”), and RealPage,
Inc., a Delaware corporation (“Company”), in full and final settlement of any
and all claims that Employee may have against Company and any and all claims
that Company may have against Employee. This Agreement shall become effective on
the eighth day after Employee signs and delivers this Agreement to Company (the
“Effective Date”), provided that Employee does not revoke this Agreement prior
to such date pursuant to Paragraph 3(f)(iv) below and provided further that
Employee signs this Agreement on or before the fiftieth day following the
Termination Date (as defined below).
1.    Termination as Executive of RealPage, Inc. Employee acknowledges and
agrees that Employee’s employment with Company in any capacity terminated
effective [DATE] (the “Termination Date”). Regardless of whether Employee
executes this Agreement, (a) Company will pay Employee, on or before the
Termination Date, the Accrued Amounts (as defined in the Amended and Restated
Employment Agreement, dated as of May 1, 2015, by and among Company and Employee
(the “Employment Agreement”)) and (b) nothing contained herein shall be deemed
to affect Employee’s right to vested benefits (if any) under Company’s 401(k)
plan or with respect to health benefit continuation in accordance with the
federal law known as COBRA.
2.    Consideration for Agreement from Company. In return for this Agreement,
and in full and final settlement, compromise, and release of any and all claims
that Employee has or may have against the Released Parties (as defined below in
Paragraph 3), including Company (as described in Paragraph 3 below), and
provided that Employee complies with the obligations under this Agreement,
Employer shall pay and provide Employee the payments and benefits described in
Sections 9(a)(i)-(ii) of the Employment Agreement.
3.    General Release.
(a)    Except as expressly set forth in this Agreement, Employee, on behalf of
Employee and Employee’s spouse, heirs, descendants, administrators,
representatives and assigns, hereby releases, forever discharges and covenants
not to sue, Company, its past, present and future parents, subsidiaries,
divisions, affiliates, and each of its and their respective predecessors,
successors and assigns, and each of their past, present and future employees,
officers, directors, agents, insurers, members, partners, joint venturers,
employee welfare benefit plans, employee pension benefit plans and deferred
compensation plans, and their trustees, administrators and other fiduciaries,
and all persons acting by, through, under or in concert with them, or any of
them (the “Released Parties”), of, from, and with respect to any action, cause
of action, in law or in equity, suit, debt, lien, contract, agreement,
obligation, promise, liability, claim, demand, damage, loss, cost or expense, of
any nature whatsoever, known or unknown, suspected or unsuspected, or fixed or
contingent (hereinafter called “Claims”), which Employee now has or may
hereafter have against the Released Parties, or any of them, by reason of any
act, omission, matter, cause or thing whatsoever occurring from the beginning of
time through the date Employee signs this Agreement. Employee understands that
this release includes, without limitation:
•Claims arising out of or by virtue of or in connection with Employee’s
employment with Company or any of the Released Parties, the terms and conditions
of that employment, or the termination of that employment. This release includes
(but is not limited to) Claims for breach of contract and common law Claims for
wrongful discharge; assault and battery; negligence; negligent hiring, retention
and/or supervision; intentional or negligent invasion of privacy; defamation;
intentional or negligent infliction of emotional distress; violations of public
policy; or any other law grounded in tort, contract or common law. With the
exception of any Claims covered by Paragraph 3(b) of this Agreement, this
release further includes (but is not limited to) statutory Claims for failure to
pay wages and/or overtime, unlawful harassment, and unlawful retaliation, Claims
arising under federal, state or local laws, statutes or orders or regulations
that relate to the employment relationships and/or prohibiting employment
discrimination or any other federal, state or local law, including, but not
limited to, Claims under the following statutes:
•Title VII of the Civil Rights Act of 1964, as amended in 1991;





--------------------------------------------------------------------------------





•Section 1981 of the Civil Rights Act of 1866, as amended;
•42 U.S.C. Sections 1981 - 1988;
•The Age Discrimination in Employment Act;
•The Employee Income Retirement Security Act;
•The Fair Labor Standards Act;
•The Americans With Disabilities Act;
•The Family and Medical Leave Act;
•The National Labor Relations Act;
•The Fair Credit Reporting Act;
•The Immigration Reform Control Act;
•The Occupational Safety & Health Act;
•The Equal Pay Act;
•The Uniformed Services Employment and Reemployment Rights Act;
•The Worker Adjustment and Retraining Notification Act;
•The Employee Polygraph Protection Act;
•The Texas Labor Code;
•Any state or federal consumer protection and/or trade practices act; and
•Any state or federal workers’ compensation or disability, to the maximum extent
permitted by law.
(b)    Exceptions to Release by Employee: Excluded from this Agreement are (i)
Claims with respect to the breach of any covenant to be performed by Company
after the date of this Agreement and (ii) any Claims that cannot be waived by
law, including, but not limited to, the right to file a charge with or
participate in an investigation conducted by the Texas Workforce Commission or
the Equal Employment Opportunity Commission (the “EEOC”). Employee is waiving,
however, Employee’s right to any monetary recovery or relief should the Texas
Workforce Commission or EEOC or any other agency pursue any Claims on Employee’s
behalf.
(c)    Employee represents and warrants that Employee has not assigned or
transferred to any third party any interest in any Claim which Employee may have
against the Released Parties, or any of them, and Employee agrees to indemnify
and hold the Released Parties, and each of them, harmless from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred by them,
or any of them, as a result of any such assignment or transfer.
(d)    Employee represents and warrants that Employee has not asserted, filed or
otherwise taken actions to initiate any Claim in any federal, state or local
court, administrative agency, arbitral forum, or any other forum.
(e)    If any Claim is not subject to release, to the extent permitted by law,
Employee waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a Claim in which
Company or any of the Releasees identified in this Agreement is a party.
(f)    Waiver Of Age Discrimination Claims: Employee expressly acknowledges and
agrees that, by entering into this Agreement, Employee is waiving any and all
rights or Claims that Employee may have arising under the Age Discrimination in
Employment Act, as amended (the “ADEA”), which have arisen on or before the date
of execution of this Agreement. Employee further expressly acknowledges and
agrees that:
(i)    In return for this Agreement, Employee will receive compensation beyond
that which Employee was already entitled to receive before entering into this
Agreement;
(ii)    Employee is hereby advised in writing by this Agreement to consult with
an attorney before signing this Agreement and Employee fully understands the
significance of all the terms and conditions of this Agreement and has discussed
them with Employee’s attorney (or Employee has had a reasonable





--------------------------------------------------------------------------------





opportunity to discuss the terms and conditions of this Agreement with an
attorney, if desired) prior to signing this Agreement;
(iii)    Employee is hereby informed that Employee has 21 days within which to
consider this Agreement and that if Employee signs it prior to the end of such
21-day period, Employee will have done so voluntarily and with full knowledge
that Employee is waiving the right to have 21 days to consider this Agreement;
(iv)    Employee is hereby advised that Employee has seven (7) days following
the date of execution of this Agreement in which to revoke in writing the
release of rights or Claims Employee may have arising under the ADEA. Any
revocation must be in writing and must be received by Company’s Chief Executive
Officer during the seven-day revocation period. In the event that Employee
exercises Employee’s right of revocation, all other releases and obligations
under this Agreement shall not be valid or enforceable;
(v)    Nothing in this Agreement prevents or precludes Employee from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs from
doing so, unless specifically authorized by federal law;
(vi)    Employee has carefully read this Agreement, acknowledges that Employee
has not relied on any representation or statement, written or oral, not set
forth in this Agreement or the Employment Agreement; and
(vii)    Employee represents and warrants that Employee is signing this release
knowingly and voluntarily.
4.    Company Release.
(a)    In consideration of the Employee’s execution and non-revocation of this
Agreement, and for other good and valuable consideration, receipt of which is
hereby acknowledged, Company, on behalf of itself and each of its subsidiaries,
hereby releases, forever discharges and covenants not to sue Employee with
respect to and from any Claim which Company or its applicable subsidiary now has
or may hereafter have against Employee by reason of any act, omission, matter,
cause or thing whatsoever occurring from the beginning of time through the date
Employee signs this Agreement; provided, however, that this release excludes (i)
any Claims that cannot be waived by law, (ii) Claims with respect to the breach
of any covenant to be performed by Employee after the date of this Agreement and
(iii) Claims based upon Employee’s willful misconduct.
(b)     Company represents and warrants that Company has not assigned or
transferred to any third party any interest in any Claim which Company may have
against Employee, and Company agrees to indemnify and hold Employee harmless
from any liability, claims, demands, damages, costs, expenses and attorneys’
fees incurred by Employee as a result of any such assignment or transfer.
(c)    Company represents and warrants that Company has not asserted, filed or
otherwise taken actions to initiate any Claim against Employee in any federal,
state or local court, administrative agency, arbitral forum, or any other forum.
5.    Continuing Obligations Contained in Other Documents and Return of Company
Property. Employee agrees and acknowledges that Employee has complied, and will
continue to comply, with the obligations under this Agreement and the Employment
Agreement (including, without limitation, the restrictive covenants set forth in
Section 11 of the Employment Agreement). Company agrees and acknowledges that
Company has complied, and will continue to comply, with the obligations under
this Agreement and the Employment Agreement (including, without limitation, the
non-disparagement covenant set forth in Section 11(h) of the Employment
Agreement). In addition, Employee shall return to Company all Company property
in Employee’s possession, custody or control on or before the Termination Date.
6.    Waiver of Breach. A waiver by Employee or Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.
7.    No Admission of Liability. Employee and Company understand and acknowledge
that this Agreement constitutes a compromise and settlement of any and all
potential disputed Claims that Employee may have against Company and the
Released Parties and that Company may have against Employee. Neither this
Agreement nor any action taken by Employee or Company (or any of its parent,
subsidiary or affiliated entities), either previously or in connection with this
Agreement, shall be deemed or construed to be: (a) an admission of the truth or
falsity of any





--------------------------------------------------------------------------------





potential Claims; (b) an acknowledgment or admission by Company of any fault or
liability whatsoever to Employee or to any third party; or (b) an acknowledgment
or admission by Employee of any fault or liability whatsoever to Company or to
any third party. Neither this Agreement nor anything in this Agreement shall be
construed to be, or shall be admissible in any proceeding as, evidence of
liability or wrongdoing by Employee, Company or any other Released Party.
8.    Miscellaneous. Sections 13 (“Successors, Binding Agreement”), 15
(“Notice”), 16 (“Severability”), 17 (“Counterparts”), 21 (“Miscellaneous”), 22
(“Applicable Law, Venue, Jurisdiction and Arbitration”), 23 (“Section 409A”),
and 24 (“Entire Agreement”) of the Employment Agreement shall apply to this
Agreement.


[Signature Page to Follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated on the following page.
RealPage, Inc.


By:    
Name:
Title:
Date:     
EMPLOYEE:


By:    
Name:
Date:         
Address:    









--------------------------------------------------------------------------------






ACKNOWLEDGMENT AND WAIVER
I, [NAME], hereby acknowledge that I was given 21 days to consider the foregoing
Agreement and voluntarily chose to sign this Agreement prior to the expiration
of the 21-day period.
I declare under penalty of perjury under the laws of the State of Texas that the
foregoing is true and correct.
EXECUTED this ___ day of ____________ 201_, at ________County, _____________.





Name:








    







--------------------------------------------------------------------------------





EXHIBIT V


LIST OF SOFTWARE APPLICATIONS


Realhound Classic and Realhound App – Customer relationship management software
licensed to apartment and commercial brokers and franchise owners, which does
not include Import Functionality (as defined in Section 11 of the Agreement).


    







--------------------------------------------------------------------------------





EXHIBIT VI


LIST OF CONTRACTS


N/A


    







--------------------------------------------------------------------------------





EXHIBIT VII


REALPAGE, INC.


CONFIDENTIAL INFORMATION,
INVENTION ASSIGNMENT, AND ARBITRATION AGREEMENT


As a condition of my employment with RealPage, Inc., or its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by the Company, and other good and valuable consideration
herein, the undersigned agrees to the following provisions of this Confidential
Information, Invention Assignment, and Arbitration Agreement (this “Agreement”):
I.
Confidential Information.

A.    Company Information. I agree and acknowledge that as an Employee of the
Company, I will be given access to Confidential Information that the Company has
collected, developed, and/or discovered over time, and at great expense. I agree
that during and for all times after my employment with the Company terminates,
regardless of the reason for termination, I will hold in the strictest
confidence, and will not use (except for the benefit of the Company during my
employment) or disclose to any person, firm, or corporation (without written
authorization of the President or the Board of Directors of the Company) any
Company Confidential Information. I understand that my unauthorized use or
disclosure of Company Confidential Information during my employment may lead to
disciplinary action, up to and including immediate termination and legal action
by the Company. I understand that “Company Confidential Information” means any
non-public information that is not readily and easily available to the public or
a matter of common knowledge to those in the Company’s business, trade, or
industry that relates to the actual or anticipated business, research or
development of the Company, or to the Company’s technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s products or services and markets therefor
customer lists and customers (including, but not limited to, customers of the
Company on which I called or with which I may become acquainted during the term
of my employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information; provided, however, Company
Confidential Information does not include any of the foregoing items to the
extent the same have become publicly known and made generally available through
no wrongful act of mine. I understand that nothing in this Agreement is intended
to limit employees’ rights to discuss the terms, wages, and working conditions
of their employment, as protected by applicable law.
B.    Former Employer Information. I agree that during my employment with the
Company, I will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity. I further agree that I will not bring onto the premises
of the Company or transfer onto the Company’s technology systems any unpublished
document, proprietary information, or trade secrets belonging to any such
employer, person, or entity unless consented to in writing by both the Company
and such employer, person, or entity.
C.    Third Party Information. I recognize that the Company may have received
and in the future may receive from third parties associated with the Company,
e.g., the Company’s customers, suppliers, licensors, licensees, partners, or
collaborators (“Associated Third Parties”), their confidential or proprietary
information (“Associated Third Party Confidential Information”). By way of
example, Associated Third Party Confidential Information may include the habits
or practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties. I
agree at all times during my employment with the Company and thereafter to hold
in the strictest confidence, and not to use or to disclose to any person, firm,
or corporation, any Associated Third Party Confidential Information, except as
necessary in carrying out my work for the Company


    







--------------------------------------------------------------------------------





consistent with the Company’s agreement with such Associated Third Parties. I
further agree to comply with any and all Company policies and guidelines that
may be adopted from time to time regarding Associated Third Parties and
Associated Third Party Confidential Information. I understand that my
unauthorized use or disclosure of Associated Third Party Confidential
Information or violation of any Company policies during my employment will lead
to disciplinary action, up to and including immediate termination and legal
action by the Company.
II.    Inventions.
A.    Inventions Retained and Licensed. I have attached hereto as Exhibit A, a
list describing all inventions, discoveries, original works of authorship,
developments, improvements, and trade secrets that were conceived in whole or in
part by me prior to my employment with the Company and to which I have any
right, title, or interest, and which relate to the Company’s proposed business,
products, or research and development (“Prior Inventions”); or, if no such list
is attached, I represent and warrant that there are no such Prior Inventions.
Furthermore, I represent and warrant that if any Prior Inventions are included
on Exhibit A, they will not materially affect my ability to perform all
obligations under this Agreement. If, in the course of my employment with the
Company, I incorporate into or use in connection with any product, process,
service, technology, or other work by or on behalf of the Company any Prior
Invention, I hereby grant to the Company a non-exclusive, royalty-free, fully
paid-up, irrevocable, perpetual, worldwide license, with the right to grant and
authorize sublicenses, to make, have made, modify, use, import, offer for sale,
and sell such Prior Invention as part of or in connection with such product,
process, service, technology, or other work, and to practice any method related
thereto.
B.    Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks, or trade secrets, whether or not patentable or registrable under
patent, copyright, or similar laws, which I may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time I am in the employ of the Company
(including during my off-duty hours), or with the use of Company’s equipment,
supplies, facilities, or Company Confidential Information, except as provided in
Section  II.E below (collectively referred to as “Inventions”). I further
acknowledge that all original works of authorship that are made by me (solely or
jointly with others) within the scope of and during the period of my employment
with the Company and that are protectable by copyright are “works made for
hire,” as that term is defined in the United States Copyright Act. I understand
and agree that the decision whether or not to commercialize or market any
Inventions is within the Company’s sole discretion and for the Company’s sole
benefit, and that no royalty or other consideration will be due to me as a
result of the Company’s efforts to commercialize or market any such Inventions.
C.    Maintenance of Records. I agree to keep and maintain adequate, current,
accurate, and authentic written records of all Inventions made by me (solely or
jointly with others) during the term of my employment with the Company. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that may be specified by the Company. The records
are and will be available to and remain the sole property of the Company at all
times.
D.    Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, and all other instruments that the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title, and interest in and to such Inventions and any rights relating
thereto, and testifying in a suit or other proceeding relating to such
Inventions and any rights relating thereto. I further agree that my obligation
to execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. If
the Company is unable because of my mental or physical incapacity or for any
other reason to secure my signature with respect to any Inventions, including,
without limitation, to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering such Inventions,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead, to execute and file any papers


    







--------------------------------------------------------------------------------





and oaths, and to do all other lawfully permitted acts with respect to such
Inventions with the same legal force and effect as if executed by me.
III.    Conflicting Employment.
A.    Current Obligations. I agree that during the term of my employment with
the Company, I will not engage in or undertake any other employment, occupation,
consulting relationship, or commitment that is directly related to the business
in which the Company is now involved or becomes involved or has plans to become
involved, nor will I engage in any other activities that conflict with my
obligations to the Company.
B.        Prior Relationships. Without limiting Section III.A, I represent that
I have no other agreements, relationships, or commitments to any other person or
entity that conflict with my obligations to the Company under this Agreement or
my ability to become employed and perform the services for which I am being
hired by the Company. I further agree that if I have signed a confidentiality
agreement or similar type of agreement with any former employer or other entity,
I will comply with the terms of any such agreement to the extent that its terms
are lawful under applicable law. I represent and warrant that after undertaking
a careful search (including searches of my computers, cell phones, electronic
devices, and documents), I have returned all property and confidential
information belonging to all prior employers. Moreover, I agree to fully
indemnify the Company, its directors, officers, agents, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns for all verdicts, judgments,
settlements, and other losses incurred by any of them resulting from my breach
of my obligations under any agreement to which I am a party or obligation to
which I am bound, as well as any reasonable attorneys’ fees and costs if the
plaintiff is the prevailing party in such an action, except as prohibited by
law.
IV.    Returning Company Documents. Upon separation from employment with the
Company or on demand by the Company during my employment, I will immediately
deliver to the Company, and will not keep in my possession, recreate, or deliver
to anyone else, any and all Company property, including, but not limited to,
Company Confidential Information, Associated Third Party Confidential
Information, as well as all devices and equipment belonging to the Company
(including computers, handheld electronic devices, telephone equipment, and
other electronic devices), Company credit cards, records, data, notes,
notebooks, reports, files, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, photographs, charts, any other
documents and property, and reproductions of any and all of the aforementioned
items that were developed by me pursuant to my employment with the Company,
obtained by me in connection with my employment with the Company, or otherwise
belonging to the Company, its successors, or assigns, including, without
limitation, those records maintained pursuant to Section II.C I also consent to
an exit interview to confirm my compliance with this Section IV.
V.    Termination Certification. Upon separation from employment with the
Company, I agree to immediately sign and deliver to the Company the “Termination
Certification” attached hereto as Exhibit B. I also agree to keep the Company
advised of my home and business address for a period of seven (7) years after
termination of my employment with the Company, so that the Company can contact
me regarding my continuing obligations provided by this Agreement.
VI.    Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my obligations under this Agreement.
VII.    Conflict of Interest Guidelines. I agree to diligently adhere to all
policies of the Company, including the Company’s insider’s trading policies and
the Conflict of Interest Guidelines attached as Exhibit C hereto, which may be
revised from time to time during my employment.
VIII.    Representations. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by the Company. I hereby represent
and warrant that I have not entered into, and I will not enter into, any oral or
written agreement in conflict herewith.
IX.    Audit. I acknowledge that I have no reasonable expectation of privacy in
any computer, technology system, email, handheld device, telephone, or documents
that are used to conduct the business of the Company. As such, the Company has
the right to audit and search all such items and systems, without further notice
to me, to ensure that the Company is licensed to use the software on the
Company’s devices in compliance with the Company’s software licensing policies,
to ensure compliance with the Company’s policies, and for any other


    







--------------------------------------------------------------------------------





business-related purposes in the Company’s sole discretion. I understand that I
am not permitted to add any unlicensed, unauthorized, or non-compliant
applications to the Company’s technology systems and that I shall refrain from
copying unlicensed software onto the Company’s technology systems or using
non-licensed software or websites. I understand that it is my responsibility to
comply with the Company’s policies governing use of the Company’s documents and
the internet, email, telephone, and technology systems to which I will have
access in connection with my employment.
X.    Dispute Resolution. I agree that any and all controversies, claims, or
disputes with the Company (including any employee, officer, director,
stockholder or benefit Plan of the Company) shall be resolved in accordance with
the procedures set forth in Section 23 of my Employment Agreement with the
Company.
XI.    General Provisions.
A.    Entire Agreement. This Agreement, together with the Exhibits herein, my
executed Employment Agreement and any agreements relating to restricted stock
and other awards pursuant to the RealPage, Inc. Amended and Restated 2010 Equity
Incentive Plan set forth the entire agreement and understanding between the
Company and me relating to the subject matter herein and supersedes all prior
discussions or representations between us, including, but not limited to, any
representations made during my interview(s) or relocation negotiations, whether
written or oral. No modification of or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in writing
signed by the President of the Company and me. Any subsequent change or changes
in my duties, salary, or compensation will not affect the validity or scope of
this Agreement.
B.    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.
C.    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated.
D.    Waiver. Waiver by the Company of a breach of any provision of this
Agreement will not operate as a waiver of any other or subsequent breach.
E.    Survivorship. The rights and obligations of the parties to this Agreement
will survive termination of my employment with the Company.
F.    Signatures. This Agreement may be signed in two counterparts, each of
which shall be deemed an original, with the same force and effectiveness as
though executed in a single document.




Date:                 
Signature
    
Name of Employee (typed or printed)


Witness:
        
Signature
        
Name (typed or printed)


    







--------------------------------------------------------------------------------










Exhibit A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP


Title
Date
Identifying Number or Brief Description
 
 
 
 
 
 
 
 
 
 
 
 

___ No inventions or improvements
___ Additional Sheets Attached
Signature of Employee:     
Print Name of Employee:     
Date:     









--------------------------------------------------------------------------------










Exhibit B
REALPAGE, INC.
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, any other documents or property, or reproductions of any and all
aforementioned items belonging to RealPage, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).
I further certify that I have complied with all the terms of the attached
Confidential Information, Invention Assignment, and Arbitration Agreement signed
by me, including the reporting of any inventions and original works of
authorship (as defined therein) conceived or made by me (solely or jointly with
others), as covered by that agreement.
I further agree that, in compliance with the Confidential Information, Invention
Assignment, and Arbitration Agreement, I will preserve as confidential all
Company Confidential Information and Associated Third Party Confidential
Information, including trade secrets, confidential knowledge, data, or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, databases,
other original works of authorship, customer lists, business plans, financial
information, or other subject matter pertaining to any business of the Company
or any of its employees, clients, consultants, or licensees, to the extent
required by the terms of that agreement.
I also agree that I will comply with the post-termination obligations enumerated
in my Employment Agreement with Company dated _______________________and
Confidential Information, Invention Assignment, and Arbitration Agreement dated
_________.
After leaving the Company’s employment, I will be employed by
_____________________ in the position of: ______________________.
                                                
Signature of employee
    
Print name
    
Date
Address for Notifications:            









--------------------------------------------------------------------------------










Exhibit C
REALPAGE, INC.
CONFLICT OF INTEREST GUIDELINES
It is the policy of RealPage, Inc. to conduct its affairs in strict compliance
with the letter and spirit of the law and to adhere to the highest principles of
business ethics. Accordingly, all officers, employees, and independent
contractors must avoid activities that are in conflict, or give the appearance
of being in conflict, with these principles and with the interests of the
Company. The following are potentially compromising situations that must be
avoided:
1.    Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement elaborates on this principle and is a
binding agreement.)
2.    Accepting or offering substantial gifts, excessive entertainment, favors,
or payments that may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.
3.    Participating in civic or professional organizations that might involve
divulging confidential information of the Company.
4.    Initiating or approving personnel actions affecting reward or punishment
of employees or applicants where there is a family relationship or is or appears
to be a personal or social involvement.
5.    Initiating or approving any form of personal or social harassment of
employees.
6.    Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.
7.    Borrowing from or lending to employees, customers, or suppliers.
8.    Acquiring real estate of interest to the Company.
9.    Improperly using or disclosing to the Company any proprietary information
or trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.
10.    Unlawfully discussing prices, costs, customers, sales, or markets with
competing companies or their employees.
11.    Making any unlawful agreement with distributors with respect to prices.
12.    Improperly using or authorizing the use of any inventions that are the
subject of patent claims of any other person or entity.
13.    Engaging in any conduct that is not in the best interest of the Company.
Each officer, employee, and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.





